                   Case 1:20-cv-04968-AT-CCB Document 1-1 Filed 12/08/20 Page 1Fulton
                                                                                 of 161
                                                                                      County Superior Court
                                                                                                               ***EFILED***TV
                                                                                                     Date: 11/5/2020 11:22 AM
                                                                                                     Cathelene Robinson, Clerk

                                 IN THE SUPERIOR COURT OF FULTON COUNTY
                                                  STATE OF GEORGIA
                                                       )
             QUINETTE (GWENETTE) WESTBROOKS            )
                                                       )
                                     Plaintiff,        )
                                                       )
             v.                                        )                   Civil Action File No.
                                                       )                    2020CV342205
             GEORGIA DEPARMENT OF                      )
             HUMAN SERVICES                            )
                                                       )
                                     Defendant.        )
             __________________________________________)

                                             COMPLAINT FOR DAMAGES

                    COMES NOW, Plaintiff QUINETTE (QWENETTE) WESTBROOKS (hereinafter

             “Plaintiff”), by and through undersigned counsel, and hereby files this Complaint for Damages

             against GEORGIA DEPARTMENT OF HUMAN SERVICES (hereinafter “DHS”) on the

             following grounds: (1) race discrimination and retaliation in violation of Title VII of the Civil

             Rights Act of 1964, as codified, 42 U.S.C. §§ 2000e to 2000e-17 (hereinafter referred to as “Title

             VII”); (2) disability discrimination and retaliation in violation of Title I of the Americans with

             Disabilities Act of 1990, as codified, 42 U.S.C. §§ 12111-12117 (hereinafter referred to as “the

             ADA”); and, (3) disability discrimination in violation of the Fair Employment Practices Act, as

             codified at O.C.G.A. §§ 45-19-20 et seq. (hereinafter referred to as “the FEPA”).

                                              JURISDICTION AND VENUE

                                                              1.

                    Pursuant to Art. VI, Sec. II, Par. VI of the Georgia Constitution of 1983, the proper venue

             in a case against a governmental agency lies in the county where the governmental agency




Copy from re:SearchGA
                   Case 1:20-cv-04968-AT-CCB Document 1-1 Filed 12/08/20 Page 2 of 161




             resides. The principal offices of DHS are located at 2 Peachtree Street NW, 29th Floor, Atlanta,

             Fulton County, Georgia 30303. Therefore, venue is proper in this Court.

                                                      THE PARTIES

                                                              2.

                         Plaintiff, QUINETTE (QWENETTE) WESTBROOKS (hereinafter “Plaintiff”) is

             an African-American female individual and citizen of the state of Georgia. Plaintiff resides at

             5033 Nisbet Drive, Macon, Georgia 31206. Plaintiff identifies as disabled due to several

             existing medical conditions, i.e. bursitis, carpal tunnel syndrome, osteoarthritis and tendonitis.

             Plaintiff’s medical conditions severely limit her ambulatory mobility but do not affect her

             essential job duties.

                                                              3.

                     Defendant DHS is a state agency organized under the laws of the State of Georgia whose

             principal place of business is in Atlanta, Fulton County, Georgia. DHS and Bibb County DFCS

             employ over 15 employees, one of which is Plaintiff, who was hired to work for the Bibb County

             DFCS on February 1, 2006.

                                                PROCEDURAL HISTORY

                                                              4.

                     Beginning in June of 2015, Plaintiff began asking for a reasonable accommodation due to

             her medical conditions. DHS responded to Plaintiff’s request for an accommodation by making

             improper medical inquiries of her and her medical providers. DHS finally accommodated

             Plaintiff more than a year after her first request for an accommodation.




                                                               2



Copy from re:SearchGA
                     Case 1:20-cv-04968-AT-CCB Document 1-1 Filed 12/08/20 Page 3 of 161




                                                                5.

                      On September 25, 2017, Plaintiff filed a pro se employment discrimination lawsuit

             against DHS under Case No. 5:17-cv-00365-TES. This lawsuit was brought under Title VII and

             the ADA. (See Exhibit “1”). Plaintiff alleged in her original complaint that Defendant failed to

             accommodate her disability, that Defendant retaliated against her when she made requests for

             accommodation, and that she was subjected to disparate treatment because of her race. (See

             Exhibit “1”).

                                                                6.

                      On January 23, 2019, Plaintiff provided deposition testimony in her original lawsuit for

             employment discrimination. On February 27, 2019, Plaintiff filed an Intake Questionnaire with

             the EEOC indicating her desire to file a Charge of Discrimination for retaliation. (See Exhibit

             “2”).

                                                                7.

                      In retaliation for engaging in protected activity, specifically, requesting a reasonable

             accommodation under the ADA, testifying in her first employment discrimination lawsuit, and

             requesting an additional Notice of Right to Sue for retaliation, DHS demoted Plaintiff and

             reduced her pay. Specifically, on April 11, 2019, DHS sent Plaintiff a Notice of Demotion from

             Durell Price, Deputy Field Operations Director, that reduced Plaintiff’s pay effective May 1,

             2019. (See Exhibit “3”).

                                                                8.

                      On May 16, 2019, DHS filed its Motion for Summary Judgment in Case No. 5:17-cv-

             00365-TES. (See Exhibit “4”). Plaintiff filed a timely on response on June 27, 2019. (See

             Exhibit “5”). As the parties waited for the District Court’s ruling on DHS’s Motion for

             Summary Judgement, Plaintiff continued to seek relief.
                                                                3



Copy from re:SearchGA
                     Case 1:20-cv-04968-AT-CCB Document 1-1 Filed 12/08/20 Page 4 of 161




                                                             9

                      On July 23, 2019, Plaintiff submitted her Charge of Discrimination to the EEOC. (See

             Exhibit “6”). On September 3, 2019, the EEOC issued a Notice of Right to Sue. (See Exhibit

             “7”).

                                                            10.

                      On November 25, 2019, Plaintiff filed a second federal lawsuit against DHS under Case

             No. 5:19-cv-00465-TES. (See Exhibit “8”).

                                                            11.

                      Exactly seven months after the Motion for Summary Judgment was filed, on January 27,

             2020, the District Court entered an Order Granting Defendant’s Motion for Summary Judgment

             based on the doctrine of Eleventh Amendment immunity in Case No. 5:17-cv-00365-TES. (See

             Exhibit “9”).

                                                            12.

                      On May 7, 2020, Plaintiff dismissed her second federal lawsuit against DHS without

             prejudice, i.e. Case No. 5:19-cv-00465-TES. (See Exhibit “10”).

                                                            13.

                      Plaintiff now files this renewal action on Case No. 5:19-cv-00465-TES, pursuant to

             O.C.G.A. § 9-11-41 and § 9-2-61(a), within six months of the dismissal that case.

                                                            14.

                      No bill of costs was entered in Case No. 5:19-cv-00465-TES.

                                               FACTUAL BACKGROUND

                                Plaintiff’s requests for accommodations pursuant to the ADA




                                                             4



Copy from re:SearchGA
                   Case 1:20-cv-04968-AT-CCB Document 1-1 Filed 12/08/20 Page 5 of 161




                                                             15.

                     In September of 2019, at the request of Defendant, Plaintiff provided Defendant with a

             letter from her doctor, Dr. William S. Barnes of Piedmont Orthopedic Complex dated September

             19, 2019, stating that Plaintiff can return to regular duty at work and requesting that she be

             accommodated with a stand-up desk. (See Exhibit “11”).

                                                             16.

                     On September 24, 2019, Plaintiff received correspondence from Latoya Anthony, Human

             Resource Specialist, informing her that her request for a stand-up desk could affect her essential

             job duties and requiring Plaintiff to complete and return two forms: (1) Certification of Serious

             Health Condition Form and (2) the ADA Job Functionality Form. (See Exhibits “12” and “13”).

                                                             17.

                     Ms. Anthony clearly stated that satisfying Plaintiff’s request for an accommodation was

             conditioned upon the completion of these forms. (See Exhibits “12” and “13”).

                                                             18.

                     Plaintiff has completed these forms. However, to date, Plaintiff’s request to be

             reasonably accommodated with a stand-up desk as required pursuant to the ADA has not been

             satisfied.

                            Defendant’s improper medical inquiries in violation of the ADA

                                                             19.

                     At the request of Defendant, Plaintiff provided Defendant with a letter from her doctor,

             Dr. William S. Barnes of Piedmont Orthopedic Complex dated September 19, 2019, stating that

             Plaintiff could return to regular duty at work and requesting that she be accommodated with a

             stand-up desk. (See Exhibit “11”).



                                                              5



Copy from re:SearchGA
                  Case 1:20-cv-04968-AT-CCB Document 1-1 Filed 12/08/20 Page 6 of 161




                                                            20.

                    On September 24, 2019, Plaintiff received correspondence from Latoya Anthony, Human

             Resource Specialist, stating the following:

                    This letter is in response to an email notification to Compliance Management that you
                    may have a health condition which may impact the performance of your essential job
                    duties. In order to accurately document your health condition, you are to have your
                    attending health care provider complete the attached Certification of Serious Health
                    Condition Form and the ADA Job Functionality Form and forward to this office as soon
                    as possible. It should be noted that your Manager must have documentation on file from
                    your healthcare provider which verifies your health condition and provides information
                    on those items that could potentially negatively affect your work performance and/or
                    prevent you from fulfilling your current job duties and responsibilities. Once you have
                    submitted the completed documents from your healthcare provider, they will be reviewed
                    in compliance with DHS Policy #1704 to determine consideration for a reasonable
                    accommodation.

                    (See Exhibit “12” and “13”).

                                                            21.

                    DHS has adopted a formal policy, Human Resources Personnel Policy #1703, that

             directly violates the ADA and states as follows:

                            Section C: PROCEDURES

                                   4.      Modified duty assignments require a signed medical statement
                                           from the attending health care provider, which identifies any work-
                                           related limitations and the expected length of time for the
                                           limitations.

                                   4.1     If additional information is needed, employees will be given the
                                           ATTENDING PHYSICIAN’S STATEMENT OF FUNCTIONAL
                                           CAPABILITY Form to be completed by the attending health care
                                           provider…

                            Section E: EXPIRATION OF MODIFIED DUTY ASSIGNMENT

                                   1.      At the expiration of modified duty assignments, employees will be
                                           returned to regular duties and responsibilities with or without
                                           reasonable accommodation if approved by the attending health
                                           care provider.

                            (See Exhibit “14”).
                                                                6



Copy from re:SearchGA
                  Case 1:20-cv-04968-AT-CCB Document 1-1 Filed 12/08/20 Page 7 of 161




                                                            22.

                    DHS Personnel Policy # 1703 is a per se violation of the ADA in that it mandates a

             signed medical statement from an attending health care provider identifying any work-related

             limitations of the employee and the expected length of time for the limitations.

                                      Changes in Plaintiff’s work status including
                                       Plaintiff’s demotion and reduction in pay

                                                            23.

                    On April 5, 2018, an email was sent to several of Plaintiff’s CAPS department coworkers

             advising them that they were permitted to take a voluntary demotion with no reduction in pay

             and without taking on any additional programs. (See Exhibit “15”). Plaintiff did not receive this

             email. The email was shared with Plaintiff by a coworker.

                                                            24.

                    These CAPS department employees were required to work only one program, Medicaid.

                                                            25.

                    While Plaintiff’s co-workers were allowed to only work one program, Medicaid, and

             keep their same pay, Plaintiff was required to work three programs: (1) Medicaid, (2) Food

             Stamps, and (3) Adult Medicaid or risk adverse consequences including a pay reduction up to

             termination. (See Exhibit “16”).

                                                            26.

                    On April 2, 2018, Plaintiff received an email from Teresa B. Johnson, HR Generalist,

             South Region, indicating that because Plaintiff was already classified as an OFI Economic

             Support Specialist 3, she would have no reduction in pay. (See Exhibit “17”).

                                                            27.

                    On April 11, 2019, Plaintiff received a Notice of Demotion from Durell Price, Deputy


                                                              7



Copy from re:SearchGA
                   Case 1:20-cv-04968-AT-CCB Document 1-1 Filed 12/08/20 Page 8 of 161




             Field Operations Director, citing as the reason for the demotion the fact that she made a

             “decision to maintain a work profile that includes only two Office of Family Independence (OFI)

             programs.” (See Exhibit “3”).

                                                              28.

                    According to this Notice of Demotion, Plaintiff’s decrease in pay was to take effect on

             May 1, 2019. Plaintiff’s salary at the time of her deposition on January 23, 2019 was thirty-four

             thousand six hundred eighty dollars ($34,680.00). Plaintiff’s salary reflecting this demotion was

             thirty-two thousand one hundred seventy dollars and ninety cents without merit increases

             ($32,170.90). (See Exhibits “18” and “19”).

                                                              29.

                    The Defendant’s reasons for demoting the Plaintiff are without merit and are a pretext for

             unlawful discrimination.

                                                          COUNT I

                                          DISABILITY DISCRIMINATION
                                             IN VIOLATION OF THE ADA

                                                              30.

                    Paragraphs 4 through 29, Procedural History and Factual Background, above, are hereby

             incorporated as though each of the factual allegations was restated herein.

                                                              31.

                    Congress enacted the ADA in 1990 “to provide a clear and comprehensive national

             mandate for the elimination of discrimination against individuals with disabilities[.]” 42 U.S.C.

             § 12101(b)(1). It found that “historically, society has tended to isolate and segregate individuals

             with disabilities, and, despite some improvements, such forms of discrimination against



                                                               8



Copy from re:SearchGA
                   Case 1:20-cv-04968-AT-CCB Document 1-1 Filed 12/08/20 Page 9 of 161




             individuals with disabilities continue to be a serious and pervasive social problem[.]” 42 U.S.C.

             § 12101(a)(2).

                                                              32.

                    Title I of the ADA provides that no covered employer “shall discriminate against a

             qualified individual with a disability because of the disability of such individual in regard to job

             application procedures, the hiring, advancement, or discharge of employees, employee

             compensation, job training and other terms, conditions and privileges of employment.” 42

             U.S.C. § 12112(a).

                                                              33.

                    To establish a prima facie case of employment discrimination under the ADA, a plaintiff

             must show that: (1) she has a disability; (2) she is a qualified individual with or without a

             reasonable accommodation; and (3) she was discriminated against because of her disability. Id;

             Holly v. Clairson Industries, LLC, 492 F.3d 1247, 1255-56 (11th Cir. 2007); Pritchard v.

             Southern Co. Services, 92 F.3d 1130, 1132 (11th Cir. 1996); See 42 U.S.C. §12132.

                                                              34.

                    Plaintiff identifies as disabled due to several existing medical conditions, i.e. bursitis,

             carpal tunnel syndrome, osteoarthritis and tendonitis. Plaintiff’s medical conditions severely

             limit her ambulatory mobility but do not affect her essential job duties.

                                                              35.

                    At all times relevant to the allegations of Plaintiff’s original employment discrimination

             complaint and this Complaint, the Plaintiff’s disabilities were known by, and made known to her

             employer by the Plaintiff.




                                                               9



Copy from re:SearchGA
                  Case 1:20-cv-04968-AT-CCB Document 1-1 Filed 12/08/20 Page 10 of 161




                                                            36.

                    Plaintiff was otherwise qualified to perform her job-related duties as her most recent

             performance evaluation from July 1, 2018 to June 30, 2019 rated her a “Successful

             Performer”and found that she met expectations for the performance period. (See Exhibit “20”).

                                                            37.

                    The Eleventh Circuit has held pursuant to the ADA that an employer’s failure to

             reasonably accommodate an “otherwise qualified” disabled employee itself constitutes unlawful

             discrimination.

                                                            38.

                    Despite Plaintiff’s status as an “otherwise qualified” disabled employee, DHS blatantly

             failed to reasonably accommodate Plaintiff as recently as September 24, 2019, just a few weeks

             after the Notice of Right to Sue was executed by the EEOC.

                                                        COUNT II

                                   DISPARATE TREATMENT DISCRIMINATION
                                         IN VIOLATION OF TITLE VII

                                                            39.

                    Paragraphs 4 through 29, Procedural History and Factual Background, above, are hereby

             incorporated as though each of the factual allegations was restated herein

                                                            40.

                    Title VII makes it unlawful for an employer “to discharge any individual, or otherwise to

             discriminate against any individual with respect to her compensation, terms, conditions, or

             privileges of employment, because of such individual’s race, color, religion, sex or national

             origin…” 42 U.S.C. § 2000e-2(a)(1).




                                                             10



Copy from re:SearchGA
                  Case 1:20-cv-04968-AT-CCB Document 1-1 Filed 12/08/20 Page 11 of 161




                                                              41.

                      When a plaintiff relies on circumstantial evidence to prove discrimination under Title

             VII, the court employs a burden-shifting analysis, under which the plaintiff bears the initial

             burden of establishing a prima facie case of discrimination. Crawford v. Carroll, 529 F.3d 961,

             975-76 (11th Cir. 2008); see Brown v. Ala. Dep’t of Transp., 597 F.3d 1160, 1181-82 (11th Cir.

             2010).

                                                              42.

                      To establish a prima facie case under Title VII, and thus raise an inference of

             discriminatory intent, the plaintiff must show: (1) she is a member of a protected class; (2) she

             was qualified for the job in question; (3) she was subjected to an adverse employment action;

             and, (4) her employer treated similarly situated employees outside her class more favorably. See

             Maynard v. Bd. of Regents of Div. of Univs. of Fla. Dep't of Educ., 342 F.3d 1281, 1289 (11th

             Cir. 2003); see Vessels v. Atlanta Indep. Sch. Sys., 408 F.3d 763, 769 (11th Cir. 2005).

                                                              43.

                      Plaintiff is a member of a protected class because she is an African-American woman.

                                                              44.

                      Plaintiff was qualified to perform her job-related duties as her performance evaluation

             from July 1, 2018 to June 30, 2019 rated her a “Successful Performer” and found that she met

             expectations for the performance period. (See Exhibit “20”).

                                                              45.

                      Plaintiff’s involuntary demotion from OFI Economic Support Specialist 3 to OFI

             Economic Support Specialist 2 and the resulting pay reduction is an adverse employment action

             that took effect on May 1, 2019.



                                                               11



Copy from re:SearchGA
                  Case 1:20-cv-04968-AT-CCB Document 1-1 Filed 12/08/20 Page 12 of 161




                                                             46.

                    Similarly situated coworkers who were offered a voluntary demotion from OFI Economic

             Support Specialist 3 to the position of OFI Economic Support Specialist 1 without a change in

             pay and were treated more favorably than Plaintiff.

                                                        COUNT III

                                          RETALIATION IN VIOLATION OF
                                             THE ADA AND TITLE VII

                                                             47.

                    Paragraphs 4 through 29, Procedural History and Factual Background, above, are hereby

             incorporated as though each of the factual allegations was restated herein.

                                                             48.

                    The ADA and Title VII prohibit retaliation against an employee "because [s]he has

             opposed any practice made an unlawful employment practice by [Title VII and the ADA], or

             because [s]he has made a charge, testified, assisted, or participated in any manner in an

             investigation, proceeding, or hearing [thereunder]." 42 U.S.C. § 2000e-3(a).

                                                             49.

                    To establish a prima facie case of retaliation under the ADA and Title VII under the

             burden-shifting framework, and to raise an inference of discriminatory intent, the plaintiff must

             show that: (1) she engaged in statutorily protected conduct; (2) she experienced a materially

             adverse employment action; and (3) there is a causal connection between the protected activity

             and the adverse employment action. Gilliard v. Ga. Dep’t of Corr. (11th Cir. 2012); Stewart v.

             Happy Herman’s Chesire Bridge, Inc., 117 F.3d 1278 (11th Cir. 1997); Hurlbert v. St. Mary’s

             Health Care Sys., Inc., 439 F.3d 1286, 1297 (11th Cir. 2006).




                                                             12



Copy from re:SearchGA
                  Case 1:20-cv-04968-AT-CCB Document 1-1 Filed 12/08/20 Page 13 of 161




                                                             50.

                    Plaintiff engaged in statutorily protected conduct by filing the original employment

             discrimination lawsuit on September 25, 2017. Plaintiff further engaged in statutorily protected

             conduct on January 23, 2019 when she testified at her deposition in the original employment

             discrimination lawsuit. On February 27, 2019, Plaintiff engaged in statutorily protected conduct

             when she filed an EEOC Intake Questionnaire stating that Defendant threatened to demote her

             and reduce her pay in retaliation for her filing of the original employment discrimination lawsuit.

             On July 23, 2019, Plaintiff engaged in statutorily protected conduct when she filed a Charge of

             Discrimination.

                                                             51.

                    On April 11, 2019, DHS sent Plaintiff a Notice of Demotion demoting her from an OFI

             Economic Support Specialist 3 to an OFI Economic Support Specialist 2. This Notice reduced

             Plaintiff’s pay effective May 1, 2019. (See Exhibit “3”). The Notice of Demotion constitutes an

             adverse employment action.

                                                             52.

                    DHS’s actions to demote Plaintiff and reduce her pay constitute prohibited retaliation for

             engaging in protected activity entitling the Plaintiff to compensation and damages as allowed by

             the ADA and Title VII.

                                                             53.

                    On September 3, 2019, Plaintiff further engaged in statutorily protected conduct when

             she received a Notice of Right to Sue. (See Exhibit “7”).

                                                             54.

                    On September 19, 2019, at the request of DHS, Plaintiff provided a letter from her doctor

             indicating that she could return regular duty at work and requesting that she be accommodated

                                                             13



Copy from re:SearchGA
                  Case 1:20-cv-04968-AT-CCB Document 1-1 Filed 12/08/20 Page 14 of 161




             with a stand-up desk. (See Exhibit “11”).

                                                              55.

                      On September 24, 2019, Plaintiff received correspondence from Latoya Anthony, Human

             Resource Specialist, informing her that her request for a stand-up desk could affect her essential

             job duties and requiring Plaintiff to complete and return two forms in order to receive the

             accommodation requested: (1) Certification of Serious Health Condition Form and (2) the ADA

             Job Functionality Form. (See Exhibits “12” and “13”).

                                                              56.

                      Ms. Anthony clearly stated that satisfying Plaintiff’s request for a reasonable

             accommodation was conditioned upon the completion of these forms. (See Exhibits “12” and

             “13”).

                                                              57.

                      To date, Plaintiff’s request to be reasonably accommodated with a stand-up desk as

             required pursuant to the ADA has not been satisfied.

                                                              58.

                      DHS’s refusal to reasonably accommodate Plaintiff constitutes prohibited retaliation for

             engaging in protected activity entitling the Plaintiff to compensation and damages as allowed by

             the ADA and Title VII.

                                                         COUNT IV

                                           IMPROPER MEDICAL INQUIRIES
                                             IN VIOLATION OF THE ADA

                                                              59.

                      Paragraphs 4 through 29, Procedural History and Factual Background, above, are hereby



                                                               14



Copy from re:SearchGA
                  Case 1:20-cv-04968-AT-CCB Document 1-1 Filed 12/08/20 Page 15 of 161




             incorporated as though each of the factual allegations was restated herein.

                                                                 60.

                    The ADA provides that “[a] covered entity ... shall not make inquiries of an employee as

             to whether such employee is an individual with a disability or as to the nature or severity of the

             disability, unless such examination or inquiry is shown to be job-related and consistent with

             business necessity.” 42 U.S.C. § 12112(d)(4)(A).

                                                                 61.

                    Medical inquiries for the purpose of justifying an accommodation for a qualified

             employee are prohibited where the employee is otherwise qualified to perform her job-related

             functions.

                                                                 62.

                    It is undisputed that Plaintiff was otherwise qualified to perform her job-related duties as

             her performance evaluation during the relevant time period, July 1, 2018 to June 30, 2019, rated

             her as a “Successful Performer” and found that “Mrs. Westbrooks met expectations for this

             performance period.” (See Exhibit “20”).

                                                                 63.

                    From September 19, 2019 to the present, instead of satisfying Plaintiff’s request for a

             reasonable accommodation, DHS has spent the time making improper medical inquiries into

             Plaintiff’s disabilities in violation of the ADA.

                                                                 64.

                    DHS has openly made demands upon Plaintiff that she produce her medical records and

             the specific type of accommodation needed in order to prove her disability.




                                                                 15



Copy from re:SearchGA
                  Case 1:20-cv-04968-AT-CCB Document 1-1 Filed 12/08/20 Page 16 of 161




                                                            65.

                    In fact, DHS has used its medical records requests to delay—if not outright deny—the

             grant of Plaintiff’s reasonable accommodation requests.

                                                            66.

                    DHS has adopted a formal policy, Human Resources Personnel Policy #1703, that

             directly violates the ADA and states as follows:

                            Section C: PROCEDURES

                            4.     Modified duty assignments require a signed medical statement from the
                                   attending health care provider, which identifies any work-related
                                   limitations and the expected length of time for the limitations.

                            4.1    If additional information is needed, employees will be given the
                                   ATTENDING PHYSICIAN’S STATEMENT OF FUNCTIONAL
                                   CAPABILITY Form to be completed by the attending health care
                                   provider…

                            Section E: EXPIRATION OF MODIFIED DUTY ASSIGNMENT

                            1.     At the expiration of modified duty assignments, employees will be
                                   returned to regular duties and responsibilities with or without reasonable
                                   accommodation if approved by the attending health care provider.

                            (See Exhibit “14”).

                                                            67.

                    DHS’s medical inquiries delayed reasonable accommodations for Plaintiff and resultingly

             caused her medical condition to worsen.

                                                            68.

                    Plaintiff is entitled to damages due to DHS’s improper medical inquiries into her medical

             condition.




                                                            16



Copy from re:SearchGA
                  Case 1:20-cv-04968-AT-CCB Document 1-1 Filed 12/08/20 Page 17 of 161




                                                        COUNT V

                                           DISABILITY DISCRIMINATION
                                              IN VIOLATION OF FEPA

                                                             69.

                    Paragraphs 4 through 29, Procedural History and Factual Background, above, are hereby

             incorporated as though each of the factual allegations was restated herein.

                                                             70.

                    The Fair Employment Practices Act states that it is an unlawful practice for an employer

             to “discriminate against any individual with respect to the individual’s compensation, terms,

             conditions, or privileges of employment because of such individual’s race, color, religion,

             national origin, sex, disability, or age.” O.C.G.A. § 45-19-29(1).

                                                             71.

                    The Fair Employment Practices Act also states that it is an unlawful practice for an

             employer to “limit, segregate, or classify his employees in any way which would deprive or tend

             to deprive an individual of employment opportunities or otherwise adversely affect an

             individual’s status as an employee because of such individual’s race, color, religion, national

             origin, sex, disability, or age.” O.C.G.A. § 45-19-29(2).

                                                             72.

                    At all times relevant to the allegations of Plaintiff’s original employment discrimination

             complaint and this Complaint, the Plaintiff’s disabilities and age were known by, and made

             known to her employer by the Plaintiff.

                                                             73.

                    Plaintiff was otherwise qualified to perform her job-related duties as her most recent

             performance evaluation from July 1, 2018 to June 30, 2019 rated her a “Successful


                                                             17



Copy from re:SearchGA
                  Case 1:20-cv-04968-AT-CCB Document 1-1 Filed 12/08/20 Page 18 of 161




             Performer” and found that she met expectations for the performance period. (See Exhibit “20”).

                                                            74.

                    On April 5, 2018, an email was sent to several of Plaintiff’s CAPS department coworkers

             advising them that they were permitted to take a voluntary demotion with no reduction in pay

             and without taking on any additional programs. (See Exhibit “15”).

                                                            75.

                    On April 2, 2018, Plaintiff received an email from Teresa B. Johnson, HR Generalist,

             South Region, indicating that because Plaintiff was already classified as an OFI Economic

             Support Specialist 3, she would have no reduction in pay. (See Exhibit “17”).

                                                            76.

                    Nevertheless, on April 11, 2019, Plaintiff received a Notice of Demotion from Durell

             Price, Deputy Field Operations Director, involuntarily demoting Plaintiff from an OFI Economic

             Support Specialist 3 to an OFI Economic Support Specialist 2. (See Exhibit “3”). The Notice of

             Demotion cited as the reason for the demotion the fact that Plaintiff made a “decision to maintain

             a work profile that includes only two Office of Family Independence (OFI) programs.” (See

             Exhibit “3”).

                                                            77.

                    According to this Notice of Demotion, Plaintiff’s decrease in pay was to take effect on

             May 1, 2019. (See Exhibit “3”). Plaintiff’s salary dropped from thirty-four thousand six

             hundred eighty dollars ($34,680.00) to thirty-two thousand one hundred seventy dollars and

             ninety cents without merit increases ($32,170.90). (See Exhibits “18” and “19”).




                                                            18



Copy from re:SearchGA
                  Case 1:20-cv-04968-AT-CCB Document 1-1 Filed 12/08/20 Page 19 of 161




                                                         COUNT VI

                                      RETALIATION IN VIOLATION OF FEPA

                                                              78.

                    Paragraphs 4 through 29, Procedural History and Factual Background, above, are hereby

             incorporated as though each of the factual allegations was restated herein.

                                                              79.

                    The Fair Employment Practices Act states that it shall be an unlawful practice punishable

             by a civil fine for a person willfully to “retaliate or discriminate in any manner against a person

             because the person has opposed a practice declared unlawful by this article or because the person

             has made a charge filed a complaint, testified, assisted, or participated in any manner in any

             investigation, proceeding, or hearing concerning an unlawful practice under this article.”

             O.C.G.A. § 45-19-44(a)(2).

                                                              80.

                    Plaintiff engaged in statutorily protected conduct by filing the original employment

             discrimination lawsuit on September 25, 2017. Plaintiff further engaged in statutorily protected

             conduct on January 23, 2019 when she testified at her deposition in the original employment

             discrimination lawsuit. On February 27, 2019, Plaintiff engaged in statutorily protected conduct

             when she filed an EEOC Intake Questionnaire stating that Defendant threatened to demote her

             and reduce her pay in retaliation for her filing of the original employment discrimination lawsuit.

             On July 23, 2019, Plaintiff engaged in statutorily protected conduct when she filed her second

             Charge of Discrimination.

                                                              81.

                    On April 11, 2019, DHS sent Plaintiff a Notice of Demotion demoting her from an OFI

             Economic Support Specialist 3 to an OFI Economic Support Specialist 2. This Notice reduced

                                                              19



Copy from re:SearchGA
                  Case 1:20-cv-04968-AT-CCB Document 1-1 Filed 12/08/20 Page 20 of 161




             Plaintiff’s pay effective May 1, 2019. (See Exhibit “3”). The Notice of Demotion constitutes a

             retaliatory action resulting from Plaintiff’s opposition to a practice deemed unlawful by the

             FEPA.

                                                             82.

                     DHS’s actions to demote Plaintiff and reduce her pay constitute prohibited retaliation for

             engaging in protected activity and entitle Plaintiff to compensation and damages as allowed by

             FEPA.

                                                             83.

                     On September 3, 2019, Plaintiff further engaged in statutorily protected conduct when

             she received a Notice of Right to Sue. (See Exhibit “7”).

                                                             84.

                     DHS immediately retaliated by making it impossible for Plaintiff to obtain a stand-up

             desk or time off to complete physical therapy, both of which were requested in compliance with

             the ADA. (See Exhibits “12” and “13”).

                          WHEREFORE, Plaintiff respectfully urges this Court to find against Defendant

               Georgia Department of Human Services, based upon the above referenced violations of

               Plaintiff’s civil and constitutional rights under, 42 U.S.C. §§ 2000e to 2000e-17, 42 U.S.C.

               §§ 12112 to 12117, and O.C.G.A. §§ 45-19-20 et seq., and to award the following relief and

               damages:

                     a)       That the Court issue a declaratory judgment finding that the Defendant’s

             formally adopted policies requiring an employee to provide medical documentation of his/her

             disability and the specific type of workplace accommodation needed, is in violation of the ADA;

                     b)       That the Court enjoin the Defendant from continuing to engage in unlawful



                                                             20



Copy from re:SearchGA
                  Case 1:20-cv-04968-AT-CCB Document 1-1 Filed 12/08/20 Page 21 of 161




             employment practices whereby its employees are required to respond to medical inquires prior

             to being reasonably accommodated with their workplace disabilities;

                    c)        That the Court restore Plaintiff’s job title to what it would have been had

             Defendant not demoted Plaintiff effective on May 1, 2019;

                    d)        That the Plaintiff have and recover general and compensatory damages in an

             amount to be determined at trial;

                    e)        That the Plaintiff have and recover back pay, with interest, and where, and if

             appropriate, front pay, in amounts to be determined at trial;

                    f)        That the Plaintiff have and recover her attorney’s fees and costs; and

                    g)        That the Court issue such other and further relief as this honorable Court deems

             just and necessary.

                                                  JURY TRIAL DEMANDED


                         Plaintiff respectfully demands a trial by jury on all issues so triable.

               This 5th day of November 2020.
                                                                      Respectfully submitted,

                                                                      WAYNE B. KENDALL, P.C.

                                                                      /s/ Wayne B. Kendall
                                                                      Georgia Bar No.: 414076
                                                                      wbkendall2@yahoo.com


                                                                      /s/ Kimberly A. Ellison
                                                                      Georgia Bar No.: 141716
                                                                      kimberly@waynebkendallpc.com

                                                                      Attorneys for Plaintiff
             155 Bradford Square, Suite B
             Fayetteville, Georgia 30215
             Telephone: (770) 778-8810
             Facsimile: (770) 716-2439

                                                                 21



Copy from re:SearchGA
                 Case 1:20-cv-04968-AT-CCB Document 1-1 Filed 12/08/20 Page 22 of 161




                           EXHIBIT “1”




Copy from re:SearchGA
                 CaseCase
                      1:20-cv-04968-AT-CCB
                           5:17-cv-00365-TES Document
                                              Document1-1 Filed09/25/17
                                                       1 Filed  12/08/20 Page
                                                                          Page123
                                                                                of of
                                                                                   7 161




Copy from re:SearchGA
                 CaseCase
                      1:20-cv-04968-AT-CCB
                           5:17-cv-00365-TES Document
                                              Document1-1 Filed09/25/17
                                                       1 Filed  12/08/20 Page
                                                                          Page224
                                                                                of of
                                                                                   7 161




Copy from re:SearchGA
                 CaseCase
                      1:20-cv-04968-AT-CCB
                           5:17-cv-00365-TES Document
                                              Document1-1 Filed09/25/17
                                                       1 Filed  12/08/20 Page
                                                                          Page325
                                                                                of of
                                                                                   7 161




Copy from re:SearchGA
                 CaseCase
                      1:20-cv-04968-AT-CCB
                           5:17-cv-00365-TES Document
                                              Document1-1 Filed09/25/17
                                                       1 Filed  12/08/20 Page
                                                                          Page426
                                                                                of of
                                                                                   7 161




Copy from re:SearchGA
                 CaseCase
                      1:20-cv-04968-AT-CCB
                           5:17-cv-00365-TES Document
                                              Document1-1 Filed09/25/17
                                                       1 Filed  12/08/20 Page
                                                                          Page527
                                                                                of of
                                                                                   7 161




Copy from re:SearchGA
                 CaseCase
                      1:20-cv-04968-AT-CCB
                           5:17-cv-00365-TES Document
                                              Document1-1 Filed09/25/17
                                                       1 Filed  12/08/20 Page
                                                                          Page628
                                                                                of of
                                                                                   7 161




Copy from re:SearchGA
                 CaseCase
                      1:20-cv-04968-AT-CCB
                           5:17-cv-00365-TES Document
                                              Document1-1 Filed09/25/17
                                                       1 Filed  12/08/20 Page
                                                                          Page729
                                                                                of of
                                                                                   7 161




Copy from re:SearchGA
                 Case 1:20-cv-04968-AT-CCB Document 1-1 Filed 12/08/20 Page 30 of 161




                           EXHIBIT “2”




Copy from re:SearchGA
Case 1:20-cv-04968-AT-CCB Document 1-1 Filed 12/08/20 Page 31 of 161
                Case 1:20-cv-04968-AT-CCB
                  Case                    Document49-4
                        5:17-cv-00365-TES Document  1-1 Filed
                                                   37-6 Filed 12/08/20
                                                              08/08/19 Page
                                                              06/28/19 Page 32 of4161
                                                                            3 of




Copy from re:SearchGA
                Case 1:20-cv-04968-AT-CCB
                  Case                    Document49-4
                        5:17-cv-00365-TES Document  1-1 Filed
                                                   37-6 Filed 12/08/20
                                                              08/08/19 Page
                                                              06/28/19 Page 33 of4161
                                                                            4 of




Copy from re:SearchGA
                 Case 1:20-cv-04968-AT-CCB Document 1-1 Filed 12/08/20 Page 34 of 161




                           EXHIBIT “3”




Copy from re:SearchGA
Case 1:20-cv-04968-AT-CCB Document 1-1 Filed 12/08/20 Page 35 of 161
                 Case 1:20-cv-04968-AT-CCB Document 1-1 Filed 12/08/20 Page 36 of 161




                           EXHIBIT “4”




Copy from re:SearchGA
                   CaseCase
                        1:20-cv-04968-AT-CCB
                            5:17-cv-00365-TES Document
                                              Document 1-1 Filed 05/16/19
                                                       29 Filed  12/08/20 Page
                                                                          Page 137ofof4 161




                                 IN THE UNITED STATES DISTRICT COURT
                                     MIDDLE DISTRICT OF GEORGIA
                                            MACON DIVISION

             QUINETTE (GWENETTE)                    *
             WESTBROOKS,                            *
                                                    *
                    Plaintiff,                      *
                                                    *
             vs.                                    *      Civil Action No.:
                                                    *      5:17-CV-365-TES
             GEORGIA DEPARTMENT OF                  *
             HUMAN SERVICES,                        *
                                                    *
                    Defendant.                      *

                         DEFENDANT’S MOTION FOR SUMMARY JUDGMENT

                    Pursuant to Rule 56 of the Federal Rules of Civil Procedure, the Georgia

             Department of Human Services (hereinafter “DHS”), Defendant in the above-

             referenced action, by and through its counsel of record, the Attorney General of the

             State of Georgia, and files this Motion for Summary Judgment and shows this

             Court as follows:

                    As discussed in the Brief in Support of Defendant’s Motion for Summary

             Judgment, which is being filed contemporaneously with this Motion, Plaintiff fails

             to raise a genuine issue of material fact, and Defendant is entitled to judgment as a

             matter of law. In support of its Motion, Defendant relies upon the following:

                        (a)   Brief in Support of Defendant’s Motion for Summary Judgment;




Copy from re:SearchGA
                 CaseCase
                      1:20-cv-04968-AT-CCB
                          5:17-cv-00365-TES Document
                                            Document 1-1 Filed 05/16/19
                                                     29 Filed  12/08/20 Page
                                                                        Page 238ofof4 161




                        (b)    Defendant’s Statements of Material Facts As To Which There Is No

                               Genuine Issue To Be Tried;

                        (c)    Appendix in Support of Defendant’s Motion for Summary Judgment

                               with Appendix Exhibits 1-46, which are (d) through

                               (h) herein, including exhibits to the depositions and affidavits;

                        (d)    The deposition of Plaintiff Quinette (Gwenette) Westbrooks;

                        (e)    The deposition of Stephen Perdue;

                        (f)    The deposition of Valerie Stewart;

                        (g)    The deposition of Shannon Field;

                        (h)    The affidavits of Stephen Perdue and Shannon Fields;

                        (i)    All pleadings of record; and

                        (j)    All evidence properly before the Court.

                    WHEREFORE, Defendant respectfully requests that the Court grant

             summary judgment to Defendant, dismiss Plaintiff’s Complaint in its entirety and

             cast all costs upon her, and provide any other relief to Defendant it deems just and

             proper.

                              Respectfully submitted this 16th day of May, 2019.

                                                 CHRISTOPHER M. CARR                     112505
                                                 Attorney General

                                                 ANNETTE M. COWART                       191199
                                                 Deputy Attorney General



                                                       2

Copy from re:SearchGA
                 CaseCase
                      1:20-cv-04968-AT-CCB
                          5:17-cv-00365-TES Document
                                            Document 1-1 Filed 05/16/19
                                                     29 Filed  12/08/20 Page
                                                                        Page 339ofof4 161




                                           s/ Bryan K. Webb
                                           BRYAN K. WEBB                        743580
                                           Senior Assistant Attorney General

                                           s/ Mary Catherine Greaber
                                           MARY CATHERINE GREABER               441858
                                           Assistant Attorney General

             Please address all
             communications to:

             MARY CATHERINE GREABER
             Assistant Attorney General
             40 Capital Square SW
             Atlanta, Georgia 30334-1300
             Telephone: (404) 656-5331
             Fax: (404) 657-9932
             Email: mgreaber@law.ga.gov




                                                 3

Copy from re:SearchGA
                 CaseCase
                      1:20-cv-04968-AT-CCB
                          5:17-cv-00365-TES Document
                                            Document 1-1 Filed 05/16/19
                                                     29 Filed  12/08/20 Page
                                                                        Page 440ofof4 161




                                       CERTIFICATE OF SERVICE

                    I hereby certify that on May 16, 2019, I electronically filed the foregoing

             DEFENDANT’S MOTION FOR SUMMARY JUDGMENT with the Clerk of

             Court using the CM/ECF system, which will automatically send e-mail notification

             of such filing to the following attorney of record:

                                             Wayne B. Kendall
                                           wbkendall2@yahoo.com



                                          s/Mary Catherine Greaber
                                           Mary Catherine Greaber
                                          Assistant Attorney General


             Department of Law
             40 Capitol Square, S.W.
             Atlanta, Georgia 30334-1300
             Telephone: (404) 656-5331
             Facsimile: (404) 657-9932
             Email: mgreaber@law.ga.gov




                                                    4

Copy from re:SearchGA
                 Case 1:20-cv-04968-AT-CCB Document 1-1 Filed 12/08/20 Page 41 of 161




                           EXHIBIT “5”




Copy from re:SearchGA
                  Case 1:20-cv-04968-AT-CCB
                     Case                   Document 33
                          5:17-cv-00365-TES Document 1-1 Filed
                                                          Filed06/27/19
                                                                12/08/20 Page
                                                                          Page142
                                                                                of of
                                                                                   23161




                               IN THE UNITED STATES DISTRICT COURT
                                   MIDDLE DISTRICT OF GEORGIA
                                          MACON DIVISON

             QUINETTE (GWENETTE) WESTBROOKS                        )
                                                                   )
                                        Plaintiff,                 )
                                                                   )
             v.                                                    )     Civil Action No.
                                                                   )
             GEORGIA DEPARMENT OF                                  )     5:17-CV-365-TES
             HUMAN SERVICES                                        )
                                                                   )
                                               Defendants.         )
             ________________________________________________)

                                 PLAINTIFF’S RESPONSE TO DEFENDANT
                               GEORGIA DEPARTMENT OF HUMAN SERVICES’
                                   MOTION FOR SUMMARY JUDGMENT

                    COMES NOW Plaintiff pursuant to Fed.R.Civ.P. 56 and files this her

             Response to Defendant Georgia Department of Human Services’ Motion for

             Summary Judgment. Plaintiff states as follows:

                          I.      INTRODUCTION AND STATEMENT OF FACTS

                    Plaintiff brings this lawsuit alleging that she has been discriminated against

             on the basis of her race and disability in violation of Title VII of the Civil Rights

             Act of 1964, 42 U.S.C. §2000e, et seq., as amended (hereinafter referred to as

             “Title VII”) and the Americans with Disabilities Act, 42 U.S.C. § 12101, et seq.

             (hereinafter referred to as “ADA”). Specifically, Plaintiff claims that Defendant

             failed to provide reasonable accommodations for her disabilities pursuant to the




Copy from re:SearchGA
                 Case 1:20-cv-04968-AT-CCB
                    Case                   Document 33
                         5:17-cv-00365-TES Document 1-1 Filed
                                                         Filed06/27/19
                                                               12/08/20 Page
                                                                         Page243
                                                                               of of
                                                                                  23161




             ADA. Plaintiff further claims that Defendant retaliated against her for filing this

             lawsuit and an Equal Employment Opportunity Commission (hereinafter referred

             to as “EEOC”) intake questionnaire by reducing her pay. Plaintiff further claims

             that Defendant repeatedly made improper medical inquiries of Plaintiff that are

             expressly prohibited by the ADA. Defendant has filed a Motion for Summary

             Judgment asserting most prominently that Plaintiff’s ADA claim is barred by

             Eleventh Amendment sovereign immunity. Defendant’s Motion for Summary

             Judgment should be denied because Defendant’s asserted immunity is abrogated

             by Congress’ enforcement powers under the Fourteenth Amendment and the

             state’s legislative power. In addition, there are several genuine issues of material

             fact that require that Plaintiff’s claims survive summary judgment.

                    Pursuant to Fed.R.Civ.P. 10(c), Plaintiff adopts, as if fully set forth herein,

             the Plaintiff’s Statement of Additional Material Facts for which There Exists a

             Genuine Issue to be Tried, which is being filed contemporaneously herewith.

                          II.     ARGUMENT AND CITATION TO AUTHORITY

                          A.     The Summary Judgment Legal Standard

                    Summary judgment may be granted only "if the movant shows that there is

             no genuine dispute as to any material fact and the movant is entitled to judgment as

             a matter of law." Fed. R. Civ. P. 56(a). In determining whether a genuine dispute

             of material fact exists to defeat a motion for summary judgment, the evidence is

                                                            2



Copy from re:SearchGA
                 Case 1:20-cv-04968-AT-CCB
                    Case                   Document 33
                         5:17-cv-00365-TES Document 1-1 Filed
                                                         Filed06/27/19
                                                               12/08/20 Page
                                                                         Page344
                                                                               of of
                                                                                  23161




             viewed in the light most favorable to the party opposing summary judgment,

             drawing all justifiable inferences in the opposing party's favor. Anderson v. Liberty

             Lobby, Inc., 477 U.S. 242, 255, 106 S.Ct. 2505, 91 L.Ed.2d 202 (1986); Welch v.

             Celotex Corp., 951 F.2d 1235, 1237 (11th Cir.1992). A fact is material if it is

             relevant or necessary to the outcome of the suit. Id. at 248, 106 S.Ct. 2505. A

             factual dispute is genuine if the evidence would allow a reasonable jury to return a

             verdict for the nonmoving party. Id.; Firster v. Athens Heart Ctr., P.C., 305

             F.Supp.3d 1368 (M.D. Ga., 2017).

                          B.    Defendant Does Not Have Eleventh Amendment Sovereign
                                Immunity to Claims Filed Pursuant to the ADA

                    The Supreme Court outlines the two-prong test for abrogating states’

             Eleventh Amendment immunity. “[F]irst, [the Court inquires] whether Congress

             unequivocally expressed its intent to abrogate that immunity; and second, if it did,

             [the Court inquires] whether Congress acted pursuant to a valid grant of

             constitutional authority.” Tennessee v. Lane, 541 U.S. 509, 124 S.Ct. 1978, 158

             L.Ed.2d 820 (2004); McCauley v. Georgia, No. 11-11817 (11th Cir. 2012); see

             also Fitzpatrick v. Bitzer, 427 U.S. 445 (1976).

                    First, in § 12202 of the ADA, Congress made clear its intent to abrogate

             states’ immunity from suits brought under the ADA. Lane, 541 U.S. at 518, 124

             S.Ct. at 1985. The ADA specifically provides that “[a] State shall not be immune

             under the Eleventh Amendment to the Constitution of the United States from an
                                                          3



Copy from re:SearchGA
                 Case 1:20-cv-04968-AT-CCB
                    Case                   Document 33
                         5:17-cv-00365-TES Document 1-1 Filed
                                                         Filed06/27/19
                                                               12/08/20 Page
                                                                         Page445
                                                                               of of
                                                                                  23161




             action in Federal or State court of competent jurisdiction for a violation of this

             chapter.” 42 U.S.C. §12202.

                    Second, Congress has the authority both to remedy and to deter violations of

             rights guaranteed by the Fourteenth Amendment by prohibiting unlawful and

             discriminatory conduct, including that which is not itself forbidden by the

             Amendment’s text. The Fourteenth Amendment provides, in relevant part, that no

             state may "deny to any person within its jurisdiction the equal protection of the

             laws." U.S. Const. Amend. XIV, § 1.

                    The purpose and structure of the ADA indicate that its primary goal is to

             eradicate the effects of intentional discrimination. The ADA states that

             “individuals with disabilities are a discrete and insular minority who have been

             faced with restrictions and limitations, subjected to a history of purposeful unequal

             treatment, and relegated to a position of political powerlessness in our society,

             based on characteristics that are beyond the control of such individuals and

             resulting from stereotypic assumptions not truly indicative of the individual ability

             of such individuals to participate in, and contribute to, society.” 42 U.S.C.

             §12101(a)(7). By invoking “the sweep of congressional authority, including the

             power to enforce the Fourteenth Amendment,” the ADA is designed “to provide a

             clear and comprehensive national mandate for the elimination of discrimination

             against individuals with disabilities.” §§ 12101(b)(1), (b)(4).

                                                           4



Copy from re:SearchGA
                 Case 1:20-cv-04968-AT-CCB
                    Case                   Document 33
                         5:17-cv-00365-TES Document 1-1 Filed
                                                         Filed06/27/19
                                                               12/08/20 Page
                                                                         Page546
                                                                               of of
                                                                                  23161




                    In Fitzpatrick, the Supreme Court held that Congress can abrogate a State’s

             sovereign immunity to claims brought under the ADA when it does so pursuant to

             a valid exercise of its power under Section 5 of the Fourteenth Amendment to

             enforce the substantive guarantees of that Amendment. 427 U.S. at 456; see also

             Seaborn v. State of Fla., Dept. of Corrections, 143 F.3d 1405 (11th Cir. 1998).

             “Section 5 of the Fourteenth Amendment gives Congress broad power indeed to

             enforce the command of the Amendment and ‘to secure to all persons the

             enjoyment of perfect equality of civil rights and the equal protection of the laws

             against State denial or invasion. . .” Mississippi Univ. for Women v. Hogan, 458

             U.S. 718, 732, 102 S.Ct. 3331, 73 L.Ed.2d 1090 (1982) (citing Ex parte Virginia,

             100 U.S. 339, 346, 25 L.Ed. 676 (1880).

                    Defendant relies heavily on the Eleventh Circuit’s ruling in Carr v. City of

             Florence, 916 F.2d 1521(11th Cir. 1990), stating that the Eleventh Amendment

             provides absolute protection to states sued in Federal court without their consent.

             However, Defendant fails to address a very critical part of the Eleventh Circuit’s

             holding. In Carr, the Eleventh Circuit recognized two exceptions to Eleventh

             Amendment sovereign immunity. The first we have already discussed: Congress’s

             ability to abrogate Eleventh Amendment immunity when it acts pursuant to the

             enforcement provisions of Section 5 of the Fourteenth Amendment. The second is

             a state’s power to waive its Eleventh Amendment immunity expressly through

                                                          5



Copy from re:SearchGA
                   Case 1:20-cv-04968-AT-CCB
                      Case                   Document 33
                           5:17-cv-00365-TES Document 1-1 Filed
                                                           Filed06/27/19
                                                                 12/08/20 Page
                                                                           Page647
                                                                                 of of
                                                                                    23161




             legislative enactment. Carr, 916 F.2d at 1524.1 Consideration of this second

             exception requires that we turn to Georgia law for guidance.

                      The Georgia Constitution provides: “[t]he sovereign immunity of the state

             and its departments and agencies can only be waived by an Act of the General

             Assembly which specifically provides that sovereign immunity is thereby waived

             and the extent of such waiver.” Ga. Const. of 1983, Art. I, Sec. II, Par. IX (e).

             “Where a state legislative act creates a right of action against the state which can

             result in a money judgment against the state treasury, and the state otherwise

             would have enjoyed sovereign immunity from the cause of action, the legislative

             act must be considered a waiver of the state’s sovereign immunity to the extent of

             the right of action—or the legislative act would have no meaning.” Willliamson v.

             Department of Human Resources, 572 S.E.2d 678, 258 Ga. App. 113 (Ga. App.

             2002).2

                     In Williamson, the Fair Employment Practices Act (hereinafter referred to as

             “FEPA”) “creates the right of action against the state of Georgia, as an employer,

             for discrimination on the basis, inter alia, of an employee’s disability.” O.C.G.A.

             §§ 45-19-21(a)(3); 45-19-36(b). A FEPA action can result in a judgment for back


             1
                       Kentucky v. Graham, 473 U.S. 159, 160, 169, 105 S.Ct. 3099, 87 L.Ed.2d 114 (1985) (absent waiver by a
             State or valid congressional override, the Eleventh Amendment bars a damages action against a State in federal
             court).
             2
                      See Chatman v. Findley, 274 Ga. 54, 55, 548 S.E.2d 5 (2001) (because the General Assembly is presumed
             to intend something by the passage of an act, the courts must construe the provisions of an act so as not to render the
             act meaningless).
                                                                            6



Copy from re:SearchGA
                   Case 1:20-cv-04968-AT-CCB
                      Case                   Document 33
                           5:17-cv-00365-TES Document 1-1 Filed
                                                           Filed06/27/19
                                                                 12/08/20 Page
                                                                           Page748
                                                                                 of of
                                                                                    23161




             pay and other actual damages, including litigation expenses. O.C.G.A. § 45-19-

             38(b), (d). “Thus, the state by legislative act specifically waived its sovereign

             immunity to the extent of the action authorized by the FEPA.” Williamson, 572

             S.E.2d at 681.

                     “Because in the FEPA, the state by legislative act waived its sovereign

             immunity as to state disability discrimination claims by its employees, the state

             may not selectively cloak itself in sovereign immunity as to federal disability

             discrimination claims by its employees.” Williamson, 572 S.E.2d at 681.3 To do

             so would discriminate against federally based rights which the Supremacy Clause

             of the Constitution of the United States forbids states to do. U.S. Const., Art. VI,

             Cl. 2. Id.4

                              C.       Plaintiff Has Stated A Prima Facie Case of Discrimination
                                       Pursuant to the ADA

                     The ADA provides that no covered employer "shall discriminate against a

             qualified individual with a disability because of the disability of such individual in

             regard to job application procedures, the hiring, advancement, or discharge of

             employees, employee compensation, job training, and other terms, conditions, and



             3
                      See Howlett v. Rose, 496 U.S. 356, 375, 378, 380-381, 110 S.Ct. 2430, 110 L.Ed.2d 332 (1990) (state
             subdivision was not entitled to sovereign immunity as to claim based on 42 U.S.C. § 1983 where state had waived
             sovereign immunity as to state law claims against the same state actors based on the same conduct).
             4
                      Howlett v. Rose, 496 U.S. at 380-381, 110 S.Ct. 2430; McKnett v. St. Louis Co., 292 U.S. 230, 234, 54
             S.Ct. 690, 78 L.Ed. 1227 (1934) (“A state may not discriminate against rights arising under federal laws.”)
                                                                          7



Copy from re:SearchGA
                 Case 1:20-cv-04968-AT-CCB
                    Case                   Document 33
                         5:17-cv-00365-TES Document 1-1 Filed
                                                         Filed06/27/19
                                                               12/08/20 Page
                                                                         Page849
                                                                               of of
                                                                                  23161




             privileges of employment.” 42 U.S.C. § 12112(a) (2019).5 Under the controlling

             law in the Eleventh Circuit, "[t]he burden-shifting analysis of Title VII employment

             discrimination claims is applicable to ADA claims." Earl v. Mervyns Inc., 207 F.3d

             1361, 1365 (11th Cir. 2000); Holly v. Clairson Indus., L.L.C., 492 F.3d 1247 (11th

             Cir. 2007). Therefore, we consider both Plaintiff’s ADA and Title VII claims using

             this framework, beginning with her ADA discrimination claim.

                    The Eleventh Circuit “evaluates disability-discrimination claims brought

             under the ADA under the [burden-shifting] framework, under which, the plaintiff

             must first establish a prima facie case of discrimination.” Gilliard v. Ga. Dep’t of

             Corr. (11th Cir. 2012); Cleveland v. Home Shopping Network, Inc., 369 F.3d 1189,

             1193 (11th Cir. 2004); Holly, 492 F.3d at 1255. To establish a prima facie case of

             employment discrimination under the ADA, a plaintiff must show that: (1) she has

             a disability; (2) she is a qualified individual with or without a reasonable

             accommodation; and (3) she was discriminated against because of her disability. Id;

             Holly, 492 F.3d at 1255-56; Pritchard v. Southern Co. Services, 92 F.3d 1130, 1132

             (11th Cir. 1996); See 42 U.S.C. §12132.

                    Under the ADA, “disability” is defined as:

                            (a)      a physical or mental impairment that substantially limits one or
                                     more of the major life activities of such individual;


                    5
                             Congress enacted major changes to the ADA by adoption of the Americans with Disabilities Act
                    Amendments Act of 2008 (hereinafter referred to as “ADAAA”), Pub. L. No. 110-325, 122 Stat. 3553
                    (2008), effective Jan. 1, 2009.
                                                                      8



Copy from re:SearchGA
                    Case 1:20-cv-04968-AT-CCB
                       Case                   Document 33
                            5:17-cv-00365-TES Document 1-1 Filed
                                                            Filed06/27/19
                                                                  12/08/20 Page
                                                                            Page950
                                                                                  of of
                                                                                     23161




                           (b)   a record of such impairment; or

                           (c)   being regarded as having such an impairment.
                           42 U.S.C. §12102 (2).

                     First, Plaintiff maintains that she is disabled under the ADA because she

             suffers from several physical impairments, i.e., bursitis, carpal tunnel syndrome,

             osteoarthritis and tendonitis. Two of these physical impairments required surgical

             intervention. Plaintiff’s bursitis, osteoarthritis and tendonitis limit her ability to

             perform major life functions specifically her ability to walk, stand, sit, sleep and

             bathe. Plaintiff also maintains that she is disabled because her employer regarded

             her as suffering from such an impairment. Defendant knew that Plaintiff suffered

             from an impairment because Plaintiff walked with the assistance of a walking cane

             and had a handicap decal on her car. Defendant also knew that Plaintiff suffered

             from an impairment because it repeatedly made improper medical inquiries of

             Plaintiff.

                     As to the second element, the ADA defines a "qualified individual" as an

             individual with a disability "who, with or without reasonable accommodation, can

             perform the essential functions of" her job. 42 U.S.C. § 12111(8). With and without

             a reasonable accommodation, Plaintiff was able to perform the essential functions

             of her job. Plaintiff’s Annual Performance Review dated July 1, 2015 through June

             30, 2016 stated that she “met expectations for this performance period.” (See Pl. Ex.

             11).
                                                          9



Copy from re:SearchGA
                 Case 1:20-cv-04968-AT-CCB
                   Case                     Document33
                         5:17-cv-00365-TES Document  1-1 Filed
                                                           Filed06/27/19
                                                                 12/08/20 Page
                                                                           Page1051ofof23161




                    Third, under the plain language of the ADA, an employer's failure to

             reasonably accommodate an "otherwise qualified" disabled employee itself

             constitutes unlawful discrimination. Holly, 492 F.3d at 1249; D'Angelo v. ConAgra

             Foods, Inc., 422 F.3d 1220, 1225-26 (11th Cir. 2005); Morris-Huse v. Geico, No.

             18-10660 (11th Cir. 2018); 42 U.S.C. § 12112(b)(5)(A). An accommodation is

             "reasonable," and therefore required under the statute, "only if it enables the

             employee to perform the essential functions of the job."6 Holly, 492 F.3d at 1256;

             Anderson v. Embarq, No. 09-13666 (11th Cir. 2010). Plaintiff contends that she was

             denied various reasonable accommodations that modified or adjusted her work

             environment, including (1) an individual desk printer; and, (2) an office with a

             thermostat to enable her to adjust the temperature of her work environment, both

             reasonable requests that the covered employer could reasonably have accommodated

             without undue hardship.

                            D.       Plaintiff Has Produced Evidence Sufficient to Establish
                                     Genuine Issues of Material Fact of Disparate Treatment
                                     Discrimination Pursuant to Title VIII

                    As a prerequisite to bringing suit under Title VII, a charge must be filed with

             the EEOC within 180 days of the date of the act giving rise to the charge. See 42



                    6
                             See also 29 C.F.R. § 1630.2(o)(1)(ii) ("The term reasonable accommodation means: ...
                    Modifications or adjustments to the work environment, or to the manner or circumstances under which the
                    position held or desired is customarily performed, that enable a qualified individual with a disability to
                    perform the essential functions of that position . . . ." (emphasis added)).
                                                                        10



Copy from re:SearchGA
                 Case 1:20-cv-04968-AT-CCB
                   Case                     Document33
                         5:17-cv-00365-TES Document  1-1 Filed
                                                           Filed06/27/19
                                                                 12/08/20 Page
                                                                           Page1152ofof23161




             U.S.C.A. § 2000e-5(e); Kilgo v. Bowman Transp., Inc., 789 F.2d 859 (11th Cir.

             1986). Defendant erroneously argues that Plaintiff’s Title VII claim must be

             dismissed because Plaintiff failed to file a timely EEOC charge. Plaintiff’s EEOC

             charge was timely filed on April 18, 2017 because the date of the act giving rise to

             the charge was “[s]ince about 2016, and continuing…”

                    Title VII makes it unlawful for an employer “to discharge any individual, or

             otherwise to discriminate against any individual with respect to her compensation,

             terms, conditions, or privileges of employment, because of such individual’s race,

             color, religion, sex or national origin…” 42 U.S.C. § 2000e-2(a)(1). When a

             plaintiff relies on circumstantial evidence to prove discrimination under Title VII,

             the court employs a burden-shifting analysis, under which the plaintiff bears the

             initial burden of establishing a prima facie case of discrimination. Crawford v.

             Carroll, 529 F.3d 961, 975-76 (11th Cir. 2008); see Brown v. Ala. Dep’t of

             Transp., 597 F.3d 1160, 1181-82 (11th Cir. 2010).

                    To establish a prima facie case under Title VII, and thus raise an inference of

             discriminatory intent, the plaintiff must show: (1) she is a member of a protected

             class; (2) she was qualified for the job in question; (3) she was subjected to an

             adverse employment action; and, (4) her employer treated similarly situated

             employees outside her class more favorably. See Maynard v. Bd. of Regents of Div.



                                                          11



Copy from re:SearchGA
                 Case 1:20-cv-04968-AT-CCB
                   Case                     Document33
                         5:17-cv-00365-TES Document  1-1 Filed
                                                           Filed06/27/19
                                                                 12/08/20 Page
                                                                           Page1253ofof23161




             of Univs. of Fla. Dep't of Educ., 342 F.3d 1281, 1289 (11th Cir. 2003); see Vessels

             v. Atlanta Indep. Sch. Sys., 408 F.3d 763, 769 (11th Cir. 2005).

                    Once the plaintiff has made out the elements of the prima facie case, the

             burden shifts to the employer to articulate a non-discriminatory basis for its

             employment action. Texas Dept. of Community Affairs v. Burdine, 450 U.S. 248,

             253, 101 S.Ct. 1089, 67 L.Ed.2d 207 (1981). If the employer meets this burden, the

             inference of discrimination drops out of the case entirely, and the plaintiff has the

             opportunity to show by a preponderance of the evidence that the proffered reasons

             were pretextual. St. Mary's Honor Center v. Hicks, 509 U.S. 502, 511, 113 S.Ct.

             2742, 125 L.Ed.2d 407 (1993). Where the plaintiff succeeds in discrediting the

             employer's proffered reasons, the trier of fact may conclude that the employer

             intentionally discriminated. Reeves v. Sanderson Plumbing Prods., Inc., 530 U.S.

             133, 148, 120 S.Ct. 2097, 147 L.Ed.2d 105 (2000); Vessels v. Atlanta Independent

             School System, 408 F.3d 763 (11th Cir. 2005).

                    There is no dispute that, with respect to her disparate treatment claims,

             Plaintiff belongs to a protected class because she is African-American.

             (Defendant’s Statement of Undisputed Material Facts at ¶1). It is also undisputed

             that Plaintiff was qualified to perform the job tasks associated with the position of




                                                          12



Copy from re:SearchGA
                 Case 1:20-cv-04968-AT-CCB
                   Case                     Document33
                         5:17-cv-00365-TES Document  1-1 Filed
                                                           Filed06/27/19
                                                                 12/08/20 Page
                                                                           Page1354ofof23161




             Economic Support Specialist 3, a job she had held since at least July 1, 2015. (Pl.

             Ex. 11).7

                    The Defendant’s refusal to allow the Plaintiff to have an individual desk

             printer while affording a similarly situated white employee with the same disability

             an individual desk printer, and other workplace accommodations, is a

             discriminatory adverse employment action. (Westbrooks Depo. pp. 143:2 –

             151:16).8 Consequently, the Plaintiff asserts that the refusal of Defendant to

             accommodate her by allowing her to maintain an individual desk printer and the

             refusal of Defendant to accommodate Plaintiff by granting her access to an office

             with a thermostat to enable her to adjust the temperature when considered in

             comparison to Defendant’s treatment of a Caucasian comparator, Bessie Stewart, is

             discriminatory. (Westbrooks Depo. pp. 143:2 – 151:16).

                    Plaintiff’s recent involuntary demotion from Economic Support Specialist 3

             to Economic Support Specialist 2 and the resulting pay reduction is also an adverse

             employment action that took effect on May 1, 2019. (See Pl. Ex. 4). Similarly

             situated coworkers who were offered a voluntary demotion from Economic

             Support Specialist 3 to the position of Economic Support Specialist 1 without a


                    7
                             Plaintiff’s performance evaluation during the relevant time period, June July 1, 2015 - June 30,
                    2016, rated her as a “Successful Performer” and found that “Mrs. Westbrooks met expectations for this
                    performance period.” See Pl. Ex. 11, p. 3.
                    8
                             Building procurement officer, Valerie Stewart, admitted that Plaintiff requested an individual desk
                    printer. (Stewart Depo. p. 41:13 -16).
                                                                        13



Copy from re:SearchGA
                 Case 1:20-cv-04968-AT-CCB
                   Case                     Document33
                         5:17-cv-00365-TES Document  1-1 Filed
                                                           Filed06/27/19
                                                                 12/08/20 Page
                                                                           Page1455ofof23161




             change in pay were treated more favorably than Plaintiff. (See Pl. Ex. 1). These

             similarly situated coworkers are Angela Pryor, who is African-American; Bonita

             Okorley, who is African-American; Luvenia Thorpe, who is African-American;

             Angela Childs, who is African-American; Diane Walker, who is African-

             American; and Elizabeth McKinney, who is Asian-American. (Pl. Decl. ¶ 33).

             While the Defendant’s treatment of these similarly situated employees does not

             indicate racial discrimination because they too belong to a protected class, it

             nevertheless indicates individual intentional discrimination against the Plaintiff, as

             these other employees had not engaged in protected activity. Therefore, the Court

             may make the reasonable inference that Defendant intentionally discriminated

             against Plaintiff, in a manner constituting an adverse employment action, demotion

             and loss of pay, because the only difference between her and the other coworkers

             was that she engaged in protected activity.

                    In December of 2016, one of the coldest months of the year, Plaintiff was

             moved to the first floor records room where there was no heat. Plaintiff made

             complaints regarding the heat, and it was not fixed. Several times a day, Plaintiff

             had to walk from the first floor to the second floor network printer to obtain her

             work assignments. In addition, the adjacent handicap accessible door remained

             broken requiring Plaintiff to walk a great distance to and from her vehicle. This

             continued for five (5) months.

                                                           14



Copy from re:SearchGA
                 Case 1:20-cv-04968-AT-CCB
                   Case                     Document33
                         5:17-cv-00365-TES Document  1-1 Filed
                                                           Filed06/27/19
                                                                 12/08/20 Page
                                                                           Page1556ofof23161




                    Sometime after May of 2017, Bessie Stewart, a Caucasian comparator who

             also had problems walking, was moved from the third floor into the first floor records

             room where Plaintiff was located for five (5) months. At the time Bessie Stewart

             was placed in the record room, the inoperable heating system did not cause the room

             to be cold because it was summertime. The network printer was connected to an

             active fax line and moved directly next to her desk. She was also given an individual

             desk printer so she did not have to walk. She was also located next to the repaired

             handicap accessible door which led directly to the handicap parking space where she

             parked her vehicle.

                    Defendant asserts that Bessie Stewart was permitted to have an individual

             desk printer and was treated preferably because she fell into the employee category

             including administrators, supervisors, managers, and those employees that handle

             employee personnel and business services matters. Plaintiff argues that this reason

             is a pretext for unlawful discrimination pursuant to Title VII.

                          E.       Plaintiff Has Produced Evidence Constituting Genuine
                                   Issues of Material Fact to Sustain Her Claim of Retaliation
                                   Under the ADA and Title VIII

                    Title VII and the ADA prohibit retaliation against an employee "because [s]he

             has opposed any practice made an unlawful employment practice by [Title VII and

             the ADA], or because [s]he has made a charge, testified, assisted, or participated in

             any manner in an investigation, proceeding, or hearing [thereunder]." 42 U.S.C. §
                                                          15



Copy from re:SearchGA
                 Case 1:20-cv-04968-AT-CCB
                   Case                     Document33
                         5:17-cv-00365-TES Document  1-1 Filed
                                                           Filed06/27/19
                                                                 12/08/20 Page
                                                                           Page1657ofof23161




             2000e-3(a). To establish a prima facie case of retaliation under the burden-shifting

             framework, and to raise an inference of discriminatory intent, the plaintiff must show

             that: (1) she engaged in statutorily protected conduct; (2) she experienced a

             materially adverse employment action; and (3) there is a causal connection between

             the protected activity and the adverse employment action. Gilliard v. Ga. Dep’t of

             Corr. (11th Cir. 2012); see also Stewart v. Happy Herman’s Chesire Bridge, Inc.,

             117 F.3d 1278 (11th Cir. 1997); Hurlbert v. St. Mary’s Health Care Sys., Inc., 439

             F.3d 1286, 1297 (11th Cir. 2006).

                    First, Plaintiff engaged in statutorily protected conduct by filing an EEOC

             Charge of Discrimination on April 18, 2017 accompanied by a letter to the EEOC of

             the same date. (Def. Ex. 46 and 47 [ECF Doc. Nos. 29-46 and 29-47]). Plaintiff

             filed this lawsuit on September 25, 2017. Plaintiff then filed an EEOC Intake

             Questionnaire on February 27, 2019 stating that Defendant threatened to demote her

             and reduce her pay in retaliation for her filing of this lawsuit. (See Pl. Ex. 3).

             Second, less than one month and a half later, on April 11, 2019, Plaintiff received a

             Notice of Demotion indicating that she would be involuntary demoted from

             Economic Support Specialist 3 (ESS3) to Economic Support Specialist 2 (ESS2).

             (See Pl. Ex. 4). The resulting pay reduction took effect on May 1, 2019. (See Pl.

             Exs. 4 and 19; Pl. Second Declaration ¶ 2).



                                                           16



Copy from re:SearchGA
                 Case 1:20-cv-04968-AT-CCB
                   Case                     Document33
                         5:17-cv-00365-TES Document  1-1 Filed
                                                           Filed06/27/19
                                                                 12/08/20 Page
                                                                           Page1758ofof23161




                    The burden of causation can be met by showing close temporal proximity

             between the statutorily protected activity and the adverse employment action.

             Thomas v. Cooper Lighting, Inc., 506 F.3d 1361, 1364 (11th Cir. 2007).9 The cases

             that accept mere temporal proximity between an employer's knowledge of protected

             activity and an adverse employment action as sufficient evidence of causality to

             establish a prima facie case uniformly hold that the temporal proximity must be

             "very close." Neal v. Ferguson Constr. Co., 237 F.3d 1248, 1253 (10th Cir. 2001).

             A three to four month disparity between the statutorily protected expression and the

             adverse employment action is not enough. See Clark, 532 U.S. at 273.10 It logically

             follows that a period of less than one month and a half meets the burden of causation

             by showing close temporal proximity.

                   A plaintiff can also establish a causal connection by proving that the protected

             activity and the negative employment action are not completely unrelated. See Meeks

             v. Computer Assocs. Int'l, 15 F.3d 1013, 1021 (11th Cir. 1994). In this case, the very

             same adverse employment action that Plaintiff characterized as a threat in her EEOC

             Intake Questionnaire dated February 27, 2019 came into fruition when Plaintiff

             received a Notice of Demotion on April 11, 2019.                               Therefore, Plaintiff has



                    9
                            Clark Cnty. Sch. Dist. V. Breeden, 532 U.S. 268, 273, 121 S.Ct. 1508, 1511 (2001); Brungart v.
                    BellSouth Telecomm., Inc., 231 F.3d 791, 798-99 (11th Cir.2000); Gilliard v. Ga. Dep’t of Corr. (11th Cir.
                    2012).
                    10
                           Richmond v. ONEOK, 120 F.3d 205, 209 (10th Cir. 1997) (3 month period insufficient); Hughes v.
                    Derwinski, 967 F.2d 1168, 1174-75 (7th Cir. 1992) (4 month period insufficient).
                                                                        17



Copy from re:SearchGA
                 Case 1:20-cv-04968-AT-CCB
                   Case                     Document33
                         5:17-cv-00365-TES Document  1-1 Filed
                                                           Filed06/27/19
                                                                 12/08/20 Page
                                                                           Page1859ofof23161




             established both close temporal proximity and a strong causal connection between

             the protected activity and the adverse employment action.

                    Once a plaintiff has established a prima facie case, the employer then has an

             opportunity to articulate a legitimate, non-retaliatory reason for the challenged

             employment action. Pennington v. City of Huntsville, 261 F.3d 1262, 1266 (11th

             Cir. 2001). If the employer proffers such an explanation, the burden shifts back to

             the plaintiff to prove by a preponderance of the evidence that the defendant's

             explanation is merely a pretext. Id.

                    Defendant’s non-retaliatory basis for Plaintiff’s demotion and pay reduction

             is belied by the fact it has allowed other similarly situated employees to continue

             with the same pay without taking on extra duties. (Pl. Ex. 1 and 4; Pl. Decl. ¶¶ 32,

             33, 34, and 37). Therefore, the Court may conclude that Defendant intentionally

             retaliated against Plaintiff pursuant to the ADA and Title VII.

                          F.    Defendant Made Improper and Prohibited Medical
                                Inquiries of the Plaintiff’s Disabilities

                    The Defendant has admitted to making demands upon the Plaintiff that she

             produce her medical records and the specific type of accommodation needed, in

             order to prove her disability. Defendant’s Statement of Undisputed Material Facts

             at ¶¶ 4, 5, 6, and 7 [ECF Doc. No. 29-2]; Aff. of Stephen Perdue ¶¶ 16 and 17, Exs.

             “A” and “B” [ECF Doc No. 29-5]. In fact, the Defendant has adopted a formal

             policy that “in order for an employee to be given an accommodation related to a
                                                          18



Copy from re:SearchGA
                 Case 1:20-cv-04968-AT-CCB
                   Case                     Document33
                         5:17-cv-00365-TES Document  1-1 Filed
                                                           Filed06/27/19
                                                                 12/08/20 Page
                                                                           Page1960ofof23161




             medical condition, the employee must provide a doctor's statement that not only

             states the medical condition but also what accommodations are needed”. Aff. of

             Stephen Perdue ¶ 17, Ex. “B” [ECF Doc No. 29-5]. Nevertheless, according to the

             Plaintiff, Mr. Perdue told her that “if an employee asks for an accommodation, that

             they're supposed to try their best to accommodate that person, even without a

             doctor's statement … because it's not related to my work.” (Westbrooks Depo.

             130:17 – 131:7 [ECF Doc. No. 29-20]).

                    On June 7, 2016, Defendant’s employee, Ina Hines, sent an email to the

             Plaintiff, stating: “Can you send me a copy of the physician note which outline the

             accomodation (sic) so we can get this resolved quickly? The return to work note I

             received when you returned did not have that Information. Please provide.” A

             short while later she sent another email stating: “The documentation is needed to

             justify the accomodation (sic). Just stating that cold air aggravate your condition

             is not enough to justify the accomodation (sic) you are requesting; as most of the

             offices have cold air. See if your physician will provide you a note that give more

             detail of the needed accomodation (sic).” (Westbrooks Depo. Ex. 14 [ECF Doc.

             No. 29-34]).

                    These requests and demands of the Defendant to the Plaintiff are unlawful

             and specifically prohibited under the ADA. The ADA provides:

                                  “A covered entity ... shall not make inquiries of an employee as
                            to whether such employee is an individual with a disability or as to
                                                           19



Copy from re:SearchGA
                 Case 1:20-cv-04968-AT-CCB
                   Case                     Document33
                         5:17-cv-00365-TES Document  1-1 Filed
                                                           Filed06/27/19
                                                                 12/08/20 Page
                                                                           Page2061ofof23161




                           the nature or severity of the disability, unless such examination or
                           inquiry is shown to be job-related and consistent with business
                           necessity.” 42 U.S.C. § 12112(d)(4)(A).

             Although administrative interpretations of an Act by its enforcing agency are not

             controlling, they "do constitute a body of experience and informed judgment to

             which [the court] . . . may properly resort for guidance." Meritor Sav. Bank, FSB v.

             Vinson, 477 U.S. 57, 65, 106 S.Ct. 2399, 2403, 91 L.Ed.2d 49 (1986). In this

             regard the EEOC Enforcement Guidance on Disability-Related Inquiries and

             Medical Examinations of Employees Under the Americans with Disabilities Act

             (EEOC Notice 915.002) (EEOC, July 27, 2000), is instructive. Harrison v.

             Benchmark Electronics Huntsville, Inc., 593 F.3d 1206 (11th Cir., 2010). It

             instructs that "[a] ‘disability-related inquiry’ is a question that is likely to elicit

             information about a disability." Enforcement Guidance on Disability–Related

             Inquiries and Medical Examinations of Employees Under the Americans with

             Disabilities Act (ADA), 2000 WL 33407183, *1 (EEOC, July 26, 2000). At least

             one circuit has found that requiring an employee to provide a doctor's note with a

             general medical diagnosis is a disability-related inquiry. Conroy v. N.Y. State Dep't

             of Corr. Servs., 333 F.3d 88, 93 (2d Cir. 2003) (applying a liberal "may tend to

             reveal a disability" standard); and see, Firster v. Athens Heart Ctr., P.C., 305

             F.Supp.3d 1368 (M.D. Ga., 2017).



                                                             20



Copy from re:SearchGA
                 Case 1:20-cv-04968-AT-CCB
                   Case                     Document33
                         5:17-cv-00365-TES Document  1-1 Filed
                                                           Filed06/27/19
                                                                 12/08/20 Page
                                                                           Page2162ofof23161




                    The regulations adopted by the EEOC on the subject are also deserving of

             consultation. These regulations provide: [e]xcept as permitted by § 1630.14, it is

             unlawful for a covered entity to require a medical examination of an employee or

             to make inquiries as to whether an employee is an individual with a disability or as

             to the nature or severity of such disability.”11 29 CFR 1630.13(b). The relevant

             part of 29 CFR § 1630.14, at subsection (c), provides:

                            “A covered entity may require a medical examination (and/or inquiry)
                            of an employee that is job-related and consistent with business
                            necessity. A covered entity may make inquiries into the ability of an
                            employee to perform job-related functions.”

                    The inquiries demanded of the Plaintiff, however, were not designed to

             determine her ability to perform job-related functions but instead, as Ina Hines

             wrote – “[t]he documentation is needed to justify the accomodation (sic)”.12

             Medical inquiries for the purpose of justifying an accommodation for a qualified

             employee are prohibited where the employee is otherwise qualified to perform her

             job-related functions. It is undisputed that Gwenette Westbrooks was otherwise

             qualified to perform her job-related duties as her performance evaluation during

             the relevant time period, June July 1, 2015 - June 30, 2016, rated her as a




                    11
                            The EEOC's regulations are entitled to substantial judicial deference. See Albra v. Advan, Inc., 490
                    F.3d 826, 833 n. 6 (11th Cir. 2007).
                    12
                           Email from Ina Hines to Gwenette D. Westbrooks dated June 7, 2016. (Westbrooks Depo. Ex. 14
                    [ECF Doc. No. 29-34]).
                                                                        21



Copy from re:SearchGA
                 Case 1:20-cv-04968-AT-CCB
                   Case                     Document33
                         5:17-cv-00365-TES Document  1-1 Filed
                                                           Filed06/27/19
                                                                 12/08/20 Page
                                                                           Page2263ofof23161




             “Successful Performer” and found that “Mrs. Westbrooks met expectations for this

             performance period.” See Pl. Ex. 11, p. 3.

                    An employee may raise a § 12112(d)(4)(A) claim whether or not she is

             disabled. Owusu Ansah v. Coca Cola Co., 715 F.3d 1306, 1310 (11th Cir.), cert.

             denied, 134 S. Ct. 655 (2013). Also, the 11th Circuit has recognized that an

             employee has a separate and distinct claim under the ADA for an improper medical

             inquiry. Harrison v. Benchmark Electronics Huntsville, Inc., 593 F.3d 1206 (11th

             Cir., 2010).

                  III.      CONCLUSION

                    For the foregoing reasons, Plaintiff respectfully requests that the Court deny

             Defendant’s Motion for Summary Judgment.

                            This June 27, 2019.

                                                           Respectfully submitted,

                                                           WAYNE B. KENDALL, P.C.

                                                          s/ Wayne B. Kendall
                                                          Georgia Bar No.: 414076
                                                          155 Bradford Square, Suite B
                                                          Fayetteville, GA 30215
                                                          Telephone: (770) 778-8810
                                                          Email: wbkendall2@yahoo.com




                                                          22



Copy from re:SearchGA
                 Case 1:20-cv-04968-AT-CCB
                   Case                     Document33
                         5:17-cv-00365-TES Document  1-1 Filed
                                                           Filed06/27/19
                                                                 12/08/20 Page
                                                                           Page2364ofof23161




                                          CERTIFICATE OF SERVICE

                          This is to certify that I have this day served a copy of the foregoing

                    Plaintiff’s Response to Defendant Georgia Department of Human Services’

                    Motion for Summary Judgment with the Clerk of Court using the CM/ECF

                    system which will automatically send a service copy via email to opposing

                    counsel(s) listed below.

                          Ms. Mary Catherine Greaber/mgreaber@law.ga.gov
                          Assistant Attorney General
                          Georgia Office of the Attorney General
                          40 Capitol Square S.W.
                          Atlanta, Georgia 30334-1300

                          This June 27, 2019.

                                                                 Respectfully submitted
                                                                 WAYNE B. KENDALL, P.C.

                                                                  /s/ Wayne B. Kendall
                                                                  Wayne B. Kendall
                                                                  Georgia Bar No. 414076
                                                                  Attorney for Plaintiff


                    155 Bradford Square
                    Suite B
                    Fayetteville, GA 30215
                    (770) 778-8810
                    (770) 716-2439 (Fax)
                    wbkendall2@yahoo.com




                                                          23



Copy from re:SearchGA
                 Case 1:20-cv-04968-AT-CCB Document 1-1 Filed 12/08/20 Page 65 of 161




                           EXHIBIT “6”




Copy from re:SearchGA
                Case 1:20-cv-04968-AT-CCB Document 1-1 Filed 12/08/20 Page 66 of 161




Copy from re:SearchGA
                Case 1:20-cv-04968-AT-CCB Document 1-1 Filed 12/08/20 Page 67 of 161




Copy from re:SearchGA
                Case 1:20-cv-04968-AT-CCB Document 1-1 Filed 12/08/20 Page 68 of 161




Copy from re:SearchGA
                Case 1:20-cv-04968-AT-CCB Document 1-1 Filed 12/08/20 Page 69 of 161




Copy from re:SearchGA
                Case 1:20-cv-04968-AT-CCB Document 1-1 Filed 12/08/20 Page 70 of 161




Copy from re:SearchGA
                Case 1:20-cv-04968-AT-CCB Document 1-1 Filed 12/08/20 Page 71 of 161




Copy from re:SearchGA
                 Case 1:20-cv-04968-AT-CCB Document 1-1 Filed 12/08/20 Page 72 of 161




                           EXHIBIT “7”




Copy from re:SearchGA
Case 1:20-cv-04968-AT-CCB Document 1-1 Filed 12/08/20 Page 73 of 161
                Case 1:20-cv-04968-AT-CCB Document 1-1 Filed 12/08/20 Page 74 of 161




Copy from re:SearchGA
                 Case 1:20-cv-04968-AT-CCB Document 1-1 Filed 12/08/20 Page 75 of 161




                           EXHIBIT “8”




Copy from re:SearchGA
                  CaseCase
                       1:20-cv-04968-AT-CCB
                           5:19-cv-00465-TES Document
                                             Document 1-1 Filed11/25/19
                                                      1 Filed   12/08/20 Page
                                                                          Page1 76 of 161
                                                                                of 19




                             IN THE UNITED STATES DISTRICT COURT
                                 MIDDLE DISTRICT OF GEORGIA
                                        MACON DIVISON

             QUINETTE (GWENETTE) WESTBROOKS                       )
                                                                  )
                                       Plaintiff,                 )
                                                                  )
             v.                                                   )      Civil Action No.
                                                                  )
             GEORGIA DEPARMENT OF                                 )
             HUMAN SERVICES                                       )
                                                                  )
                                              Defendants.         )
             ________________________________________________)

                             PLAINTIFF’S COMPLAINT FOR DAMAGES

                    COMES NOW, Plaintiff QUINETTE (QWENETTE) WESTBROOKS

             (hereinafter “Plaintiff”), by and through undersigned counsel, and hereby files this

             Complaint for Damages against GEORGIA DEPARTMENT OF HUMAN

             SERVICES (hereinafter “DHS”) on the following grounds: (1) race discrimination

             and retaliation in violation of Title VII of the Civil Rights Act of 1964, as codified,

             42 U.S.C. §§ 2000e to 2000e-17 (hereinafter referred to as “Title VII”); and, (2)

             disability discrimination and retaliation in violation of Title I of the Americans

             with Disabilities Act of 1990, as codified, 42 U.S.C. §§ 12111-12117 (hereinafter

             referred to as “the ADA”).




Copy from re:SearchGA
                 CaseCase
                      1:20-cv-04968-AT-CCB
                          5:19-cv-00465-TES Document
                                            Document 1-1 Filed11/25/19
                                                     1 Filed   12/08/20 Page
                                                                         Page2 77 of 161
                                                                               of 19




                                            NATURE OF THE CASE

                    Plaintiff Quinette (Gwenette) Westbrooks is an African-American woman

             who identifies as disabled due to several existing medical conditions, i.e. bursitis,

             carpal tunnel syndrome, osteoarthritis and tendonitis. Plaintiff’s medical

             conditions severely limit her ambulatory mobility but do not affect her essential

             job duties.

                    Defendant Georgia Department of Human Services is a state agency that

             delivers a wide range of human services designed to promote self-sufficiency,

             safety and well-being for all Georgians. DHS is comprised of three divisions: (1)

             Aging Services, (2) Child Support Services, and (3) Family and Children Services.

             The Bibb County Department of Family and Children Services (hereinafter “Bibb

             County DFCS”) falls under the third division. Plaintiff was hired to work for the

             Bibb County DFCS on February 1, 2006.

                        Beginning in June of 2015, Plaintiff began asking for a reasonable

             accommodation due to her medical condition. DHS responded to Plaintiff’s

             request for an accommodation by making improper medical inquiries of her and

             her medical providers. DHS finally accommodated Plaintiff more than a year after

             her first request for an accommodation. On September 25, 2017, Plaintiff filed a

             pro se employment discrimination lawsuit against DHS under Civil Action

             Number 5:17-CV-365-TES. In retaliation for engaging in protected activity such


                                                         2



Copy from re:SearchGA
                 CaseCase
                      1:20-cv-04968-AT-CCB
                          5:19-cv-00465-TES Document
                                            Document 1-1 Filed11/25/19
                                                     1 Filed   12/08/20 Page
                                                                         Page3 78 of 161
                                                                               of 19




             as requesting a reasonable accommodation under the ADA, testifying in her

             employment discrimination lawsuit, and requesting an additional Notice of Right

             to Sue for retaliation, DHS demoted Plaintiff and reduced her pay effective May 1,

             2019. On September 3, 2019, the EEOC issued a Notice of Right to Sue.

                                        JURISDICTION AND VENUE


                    1.      This action arises under the laws of the United States, and therefore

             this Court has jurisdiction pursuant to 28 U.S.C. § 1331.

                    2.      This action also arises under the following federal statutes: Title I of

             The Americans with Disabilities Act of 1990 (hereinafter “the ADA”), 42 U.S.C.

             §§ 12111-12117 and Title VII of the Civil Rights Act of 1964, 42 U.S.C. §§ 2000e

             to 2000e-17.

                    3.      Venue is proper under 28 U.S.C. § 1391 because: (1) Defendant’s

             principal place of business is in the State of Georgia and (2) the events or omissions

             giving rise to the claims alleged herein occurred in the State of Georgia in this

             District.

                                                 THE PARTIES

                    4.      Plaintiff, QUINETTE (QWENETTE) WESTBROOKS (hereinafter

             “Plaintiff”) is an African-American female individual and citizen of the state of

             Georgia. Plaintiff resides at 5033 Nisbet Drive, Macon, Georgia 31206.



                                                         3



Copy from re:SearchGA
                 CaseCase
                      1:20-cv-04968-AT-CCB
                          5:19-cv-00465-TES Document
                                            Document 1-1 Filed11/25/19
                                                     1 Filed   12/08/20 Page
                                                                         Page4 79 of 161
                                                                               of 19




                    5.   Defendant DHS is a state agency organized under the laws of the State

             of Georgia whose principal place of business is in the State of Georgia. DHS

             comprises of three divisions: (1) Aging Services, (2) Child Support Services, and

             (3) Family and Children Services. The Bibb County Department of Family and

             Children Services (hereinafter “Bibb County DFCS”) falls under the third division.

             DHS and Bibb County DFCS employ over 15 employees, one of which is Plaintiff,

             who was hired to work for the Bibb County DFCS on February 1, 2006.

                                 FACTS COMMON TO ALL CLAIMS

                                            Procedural history

                    6.   On September 25, 2017, Plaintiff filed her original complaint for

             employment discrimination under Title VII of the Civil Rights Act of 1964, as

             codified at 42 U.S.C. §§ 2000e to 2000e-17 and the ADA of 1990, as codified at

             29 U.S.C. §§ 12112 to 12117. (See Exhibit “1”).

                    7.   Plaintiff alleged in her original complaint that Defendant failed to

             accommodate her disability, that Defendant retaliated against her when she made

             requests for accommodation, and that she was subjected to disparate treatment

             because of her race. (See Exhibit “1”).

                    8.   On January 23, 2019, Plaintiff provided deposition testimony in her

             original lawsuit for employment discrimination.



                                                       4



Copy from re:SearchGA
                 CaseCase
                      1:20-cv-04968-AT-CCB
                          5:19-cv-00465-TES Document
                                            Document 1-1 Filed11/25/19
                                                     1 Filed   12/08/20 Page
                                                                         Page5 80 of 161
                                                                               of 19




                    9.      On February 27, 2019, Plaintiff filed an Intake Questionnaire with the

             EEOC indicating her desire to file a Charge of Discrimination for retaliation. (See

             Exhibit “2”).

                    10.     On April 11, 2019, DHS sent Plaintiff a Notice of Demotion from

             Durell Price, Deputy Field Operations Director that reduced Plaintiff’s pay

             effective May 1, 2019. (See Exhibit “3”).

                    11.     On July 23, 2019, Plaintiff submitted her Charge of Discrimination to

             the EEOC. (See Exhibit “4”).

                    12.    On September 3, 2019, the EEOC issued a Notice of Right to Sue.

             (See Exhibit “5”).

                          Plaintiff’s requests for accommodations pursuant to the ADA

                    12.     In September of 2019, at the request of Defendant, Plaintiff provided

             Defendant with a letter from her doctor, Dr. William S. Barnes of Piedmont

             Orthopedic Complex dated September 19, 2019, stating that Plaintiff can return to

             regular duty at work and requesting that she be accommodated with a stand-up

             desk. (See Exhibit “6”).

                    13.     On September 24, 2019, Plaintiff received correspondence from

             Latoya Anthony, Human Resource Specialist, informing her that her request for a

             stand-up desk could affect her essential job duties and requiring Plaintiff to




                                                        5



Copy from re:SearchGA
                    CaseCase
                         1:20-cv-04968-AT-CCB
                             5:19-cv-00465-TES Document
                                               Document 1-1 Filed11/25/19
                                                        1 Filed   12/08/20 Page
                                                                            Page6 81 of 161
                                                                                  of 19




             complete and return two forms: (1) Certification of Serious Health Condition Form

             and (2) the ADA Job Functionality Form. (See Exhibit “7”).

                     14.      Ms. Anthony clearly stated that satisfying Plaintiff’s request for an

             accommodation was conditioned upon the completion of these forms. (See Exhibit

             “8”).

                        15.    Plaintiff has completed these forms. However, to date, Plaintiff’s

             request to be reasonably accommodated with a stand-up desk as required pursuant

             to the ADA has not been satisfied.

                     Defendant’s improper medical inquiries in violation of the ADA

                        16.    At the request of Defendant, Plaintiff provided Defendant with a

             letter from her doctor, Dr. William S. Barnes of Piedmont Orthopedic Complex

             dated September 19, 2019, stating that Plaintiff could return to regular duty at

             work and requesting that she be accommodated with a stand-up desk. (See Exhibit

             “6”)

                        17.    On September 24, 2019, Plaintiff received correspondence from

             Latoya Anthony, Human Resource Specialist, stating the following:

                     This letter is in response to an email notification to Compliance
                     Management that you may have a health condition which may impact the
                     performance of your essential job duties. In order to accurately document
                     your health condition, you are to have your attending health care provider
                     complete the attached Certification of Serious Health Condition Form and
                     the ADA Job Functionality Form and forward to this office as soon as
                     possible. It should be noted that your Manager must have documentation on
                     file from your healthcare provider which verifies your health condition and
                                                         6



Copy from re:SearchGA
                 CaseCase
                      1:20-cv-04968-AT-CCB
                          5:19-cv-00465-TES Document
                                            Document 1-1 Filed11/25/19
                                                     1 Filed   12/08/20 Page
                                                                         Page7 82 of 161
                                                                               of 19




                    provides information on those items that could potentially negatively affect
                    your work performance and/or prevent you from fulfilling your current job
                    duties and responsibilities. Once you have submitted the completed
                    documents from your healthcare provider, they will be reviewed in
                    compliance with DHS Policy #1704 to determine consideration for a
                    reasonable accommodation.

                    (See Exhibit “7”).

                              18.      DHS has adopted a formal policy, Human Resources Personnel

             Policy #1703, that directly violates the ADA and states as follows:

                              Section C: PROCEDURES

                                       4.    Modified duty assignments require a signed medical
                                             statement from the attending health care provider, which
                                             identifies any work-related limitations and the expected
                                             length of time for the limitations.

                                       4.1   If additional information is needed, employees will be
                                             given the ATTENDING PHYSICIAN’S STATEMENT
                                             OF FUNCTIONAL CAPABILITY Form to be
                                             completed by the attending health care provider…

                              Section E: EXPIRATION OF MODIFIED DUTY ASSIGNMENT

                                       1.    At the expiration of modified duty assignments,
                                             employees will be returned to regular duties and
                                             responsibilities with or without reasonable
                                             accommodation if approved by the attending health care
                                             provider.

                              (See Exhibit “15”).

                        Changes in Plaintiff’s work status including Plaintiff’s demotion and
                                                reduction in pay

                        19.         On April 5, 2018, an email was sent to several of Plaintiff’s CAPS


                                                             7



Copy from re:SearchGA
                 CaseCase
                      1:20-cv-04968-AT-CCB
                          5:19-cv-00465-TES Document
                                            Document 1-1 Filed11/25/19
                                                     1 Filed   12/08/20 Page
                                                                         Page8 83 of 161
                                                                               of 19




             department coworkers advising them that they were permitted to take a voluntary

             demotion with no reduction in pay and without taking on any additional programs.

             (See Exhibit “9”).

                        20.   Plaintiff did not receive this email. The email was shared with

             Plaintiff by a coworker.

                        21.   These CAPS department employees were required to work only

             one program, Medicaid.

                        22.   While Plaintiff’s co-workers were allowed to only work one

             program, Medicaid, and keep their same pay, Plaintiff was required to work three

             programs: (1) Medicaid, (2) Food Stamps, and (3) Adult Medicaid or risk adverse

             consequences including a pay reduction up to termination. (See Exhibit “10”).

                        23.   On April 2, 2018, Plaintiff received an email from Teresa B.

             Johnson, HR Generalist, South Region, indicating that because Plaintiff was

             already classified as an OFI Economic Support Specialist 3, she would have no

             reduction in pay. (See Exhibit “11”).

                        24.   On April 11, 2019, Plaintiff received a Notice of Demotion from

             Durell Price, Deputy Field Operations Director, citing as the reason for the

             demotion the fact that she made a “decision to maintain a work profile that

             includes only two Office of Family Independence (OFI) programs.” (See Exhibit

             “3”).


                                                      8



Copy from re:SearchGA
                 CaseCase
                      1:20-cv-04968-AT-CCB
                          5:19-cv-00465-TES Document
                                            Document 1-1 Filed11/25/19
                                                     1 Filed   12/08/20 Page
                                                                         Page9 84 of 161
                                                                               of 19




                        25.   According to this Notice of Demotion, Plaintiff’s decrease in pay

             was to take effect on May 1, 2019. Plaintiff’s salary at the time of her deposition

             on January 23, 2019 was thirty-four thousand six hundred eighty dollars

             ($34,680.00). Plaintiff’s salary reflecting this demotion was thirty-two thousand

             one hundred seventy dollars and ninety cents without merit increases ($32,170.90).

             (See Exhibits “12” and “13”).

                                                  COUNT I

                                     DISABILITY DISCRIMINATION
                                      IN VIOLATION OF THE ADA

                        26.   Paragraphs 6 through 25, Facts Common to all Claims, above, are

             hereby incorporated as though each of the factual allegations was restated herein.

                        27.   Congress enacted the ADA in 1990 “to provide a clear and

             comprehensive national mandate for the elimination of discrimination against

             individuals with disabilities[.]” 42 U.S.C. § 12101(b)(1).          It found that

             “historically, society has tended to isolate and segregate individuals with

             disabilities, and, despite some improvements, such forms of discrimination against

             individuals with disabilities continue to be a serious and pervasive social

             problem[.]” 42 U.S.C. § 12101(a)(2).

                        28.   Title I of the ADA provides that no covered employer “shall




                                                       9



Copy from re:SearchGA
                 Case 1:20-cv-04968-AT-CCB
                    Case                   Document 11-1Filed
                         5:19-cv-00465-TES Document        Filed 12/08/20Page
                                                               11/25/19    Page
                                                                              1085
                                                                                 of of
                                                                                    19161




             discriminate against a qualified individual with a disability because of the

             disability of such individual in regard to job application procedures, the hiring,

             advancement, or discharge of employees, employee compensation, job training and

             other terms, conditions and privileges of employment.” 42 U.S.C. § 12112(a).

                        29.   To establish a prima facie case of employment discrimination

             under the ADA, a plaintiff must show that: (1) she has a disability; (2) she is a

             qualified individual with or without a reasonable accommodation; and (3) she was

             discriminated against because of her disability. Id; Holly v. Clairson Industries,

             LLC, 492 F.3d 1247, 1255-56 (11th Cir. 2007); Pritchard v. Southern Co. Services,

             92 F.3d 1130, 1132 (11th Cir. 1996); See 42 U.S.C. §12132.

                        30.   Plaintiff identifies as disabled due to several existing medical

             conditions, i.e. bursitis, carpal tunnel syndrome, osteoarthritis and tendonitis.

             Plaintiff’s medical conditions severely limit her ambulatory mobility but do not

             affect her essential job duties.

                        31.   At all times relevant to the allegations of Plaintiff’s original

             employment discrimination complaint and this Complaint, the Plaintiff’s

             disabilities were known by, and made known to her employer by the Plaintiff.

                        32.   Plaintiff was otherwise qualified to perform her job-related duties




                                                        10



Copy from re:SearchGA
                 Case 1:20-cv-04968-AT-CCB
                    Case                   Document 11-1Filed
                         5:19-cv-00465-TES Document        Filed 12/08/20Page
                                                               11/25/19    Page
                                                                              1186
                                                                                 of of
                                                                                    19161




             as her most recent performance evaluation from July 1, 2018 to June 30, 2019

             rated her a “Successful Performer” and found that she met expectations for the

             performance period. (See Exhibit “14”).

                        33.   The Eleventh Circuit has held pursuant to the ADA that an

             employer’s failure to reasonably accommodate an “otherwise qualified” disabled

             employee itself constitutes unlawful discrimination.

                        34.    Despite Plaintiff’s status as an “otherwise qualified” disabled

             employee, DHS blatantly failed to reasonably accommodate Plaintiff as recently as

             September 24, 2019, just a few weeks after the Notice of Right to Sue was

             executed by the EEOC.

                                                   COUNT II

                              DISPARATE TREATMENT DISCRIMINATION
                                    IN VIOLATION OF TITLE VII

                        35.    Paragraphs 6 through 25, Facts Common to all Claims, above, are

             hereby incorporated as though each of the factual allegations was restated herein.

                        36.    Title VII makes it unlawful for an employer “to discharge any

             individual, or otherwise to discriminate against any individual with respect to her

             compensation, terms, conditions, or privileges of employment, because of such

             individual’s race, color, religion, sex or national origin…” 42 U.S.C. § 2000e-

             2(a)(1).

                        37.    When a plaintiff relies on circumstantial evidence to prove

                                                        11



Copy from re:SearchGA
                 Case 1:20-cv-04968-AT-CCB
                    Case                   Document 11-1Filed
                         5:19-cv-00465-TES Document        Filed 12/08/20Page
                                                               11/25/19    Page
                                                                              1287
                                                                                 of of
                                                                                    19161




             discrimination under Title VII, the court employs a burden-shifting analysis, under

             which the plaintiff bears the initial burden of establishing a prima facie case of

             discrimination. Crawford v. Carroll, 529 F.3d 961, 975-76 (11th Cir. 2008); see

             Brown v. Ala. Dep’t of Transp., 597 F.3d 1160, 1181-82 (11th Cir. 2010).

                        38.   To establish a prima facie case under Title VII, and thus raise an

             inference of discriminatory intent, the plaintiff must show: (1) she is a member of a

             protected class; (2) she was qualified for the job in question; (3) she was subjected

             to an adverse employment action; and, (4) her employer treated similarly situated

             employees outside her class more favorably. See Maynard v. Bd. of Regents of Div.

             of Univs. of Fla. Dep't of Educ., 342 F.3d 1281, 1289 (11th Cir. 2003); see Vessels

             v. Atlanta Indep. Sch. Sys., 408 F.3d 763, 769 (11th Cir. 2005).

                        39.   Plaintiff is a member of a protected class because she is an

             African-American woman.

                        40.   Plaintiff was qualified to perform her job-related duties as her

             performance evaluation from July 1, 2018 to June 30, 2019 rated her a “Successful

             Performer” and found that she met expectations for the performance period. (See

             Exhibit “14”).

                        41.   Plaintiff’s involuntary demotion from OFI Economic

             Support Specialist 3 to OFI Economic Support Specialist 2 and the resulting pay

             reduction is an adverse employment action that took effect on May 1, 2019.


                                                       12



Copy from re:SearchGA
                 Case 1:20-cv-04968-AT-CCB
                    Case                   Document 11-1Filed
                         5:19-cv-00465-TES Document        Filed 12/08/20Page
                                                               11/25/19    Page
                                                                              1388
                                                                                 of of
                                                                                    19161




                        42.   Similarly situated coworkers who were offered a voluntary

             demotion from OFI Economic Support Specialist 3 to the position of OFI

             Economic Support Specialist 1 without a change in pay and were treated more

             favorably than Plaintiff.

                                                 COUNT III

                                   RETALIATION IN VIOLATION OF
                                      THE ADA AND TITLE VII

                        43.   Paragraphs 6 through 25, Facts Common to all Claims, above, are

             hereby incorporated as though each of the factual allegations was restated herein.

                        44.   The ADA and Title VII prohibit retaliation against an employee

             "because [s]he has opposed any practice made an unlawful employment practice by

             [Title VII and the ADA], or because [s]he has made a charge, testified, assisted, or

             participated in any manner in an investigation, proceeding, or hearing

             [thereunder]." 42 U.S.C. § 2000e-3(a).

                        45.   To establish a prima facie case of retaliation under the ADA and

             Title VII under the burden-shifting framework, and to raise an inference of

             discriminatory intent, the plaintiff must show that: (1) she engaged in statutorily

             protected conduct; (2) she experienced a materially adverse employment action;

             and (3) there is a causal connection between the protected activity and the adverse

             employment action. Gilliard v. Ga. Dep’t of Corr. (11th Cir. 2012); Stewart v.



                                                       13



Copy from re:SearchGA
                 Case 1:20-cv-04968-AT-CCB
                    Case                   Document 11-1Filed
                         5:19-cv-00465-TES Document        Filed 12/08/20Page
                                                               11/25/19    Page
                                                                              1489
                                                                                 of of
                                                                                    19161




             Happy Herman’s Chesire Bridge, Inc., 117 F.3d 1278 (11th Cir. 1997); Hurlbert v.

             St. Mary’s Health Care Sys., Inc., 439 F.3d 1286, 1297 (11th Cir. 2006).

                        46.    Plaintiff engaged in statutorily protected conduct by filing the

             original employment discrimination lawsuit on September 25, 2017. Plaintiff

             further engaged in statutorily protected conduct on January 23, 2019 when she

             testified at her deposition in the original employment discrimination lawsuit. On

             February 27, 2019, Plaintiff engaged in statutorily protected conduct when she

             filed an EEOC Intake Questionnaire stating that Defendant threatened to demote

             her and reduce her pay in retaliation for her filing of the original employment

             discrimination lawsuit. On July 23, 2019, Plaintiff engaged in statutorily protected

             conduct when she filed a Charge of Discrimination.

                        47.   On April 11, 2019, DHS sent Plaintiff a Notice of Demotion

             demoting her from an OFI Economic Support Specialist 3 to an OFI Economic

             Support Specialist 2. This Notice reduced Plaintiff’s pay effective May 1, 2019.

             (See Exhibit “3”). The Notice of Demotion constitutes an adverse employment

             action.

                        48.   DHS’s actions to demote Plaintiff and reduce her pay

             constitute prohibited retaliation for engaging in protected activity entitling the

             Plaintiff to compensation and damages as allowed by the ADA and Title VII.

                        49.   On September 3, 2019, Plaintiff further engaged in statutorily


                                                        14



Copy from re:SearchGA
                 Case 1:20-cv-04968-AT-CCB
                    Case                   Document 11-1Filed
                         5:19-cv-00465-TES Document        Filed 12/08/20Page
                                                               11/25/19    Page
                                                                              1590
                                                                                 of of
                                                                                    19161




             protected conduct when she received a Notice of Right to Sue. (See Exhibit “5”).

                        50.   On September 19, 2019, at the request of DHS, Plaintiff provided a

             letter from her doctor indicating that she could return regular duty at work and

             requesting that she be accommodated with a stand-up desk. (See Exhibit “6”).

                        51.   On September 24, 2019, Plaintiff received correspondence from

             Latoya Anthony, Human Resource Specialist, informing her that her request for a

             stand-up desk could affect her essential job duties and requiring Plaintiff to

             complete and return two forms in order to receive the accommodation requested:

             (1) Certification of Serious Health Condition Form and (2) the ADA Job

             Functionality Form. (See Exhibit “7”).

                        52.   Ms. Anthony clearly stated that satisfying Plaintiff’s request for a

             reasonable accommodation was conditioned upon the completion of these forms.

             (See Exhibit “8”).

                        53.   To date, Plaintiff’s request to be reasonably accommodated with a

             stand-up desk as required pursuant to the ADA has not been satisfied.

                        54.   DHS’s refusal to reasonably accommodate Plaintiff constitutes

             prohibited retaliation for engaging in protected activity entitling the Plaintiff to

             compensation and damages as allowed by the ADA and Title VII.

                                                  COUNT IV

                                   IMPROPER MEDICAL INQUIRIES
                                     IN VIOLATION OF THE ADA

                                                        15



Copy from re:SearchGA
                 Case 1:20-cv-04968-AT-CCB
                    Case                   Document 11-1Filed
                         5:19-cv-00465-TES Document        Filed 12/08/20Page
                                                               11/25/19    Page
                                                                              1691
                                                                                 of of
                                                                                    19161




                        55.   Paragraphs 6 through 25, Facts Common to all Claims, above, are

             hereby incorporated as though each of the factual allegations was restated herein.

                        56.   The ADA provides that “[a] covered entity ... shall not make

             inquiries of an employee as to whether such employee is an individual with a

             disability or as to the nature or severity of the disability, unless such examination

             or inquiry is shown to be job-related and consistent with business necessity.” 42

             U.S.C. § 12112(d)(4)(A).

                        57.   Medical inquiries for the purpose of justifying an accommodation

             for a qualified employee are prohibited where the employee is otherwise qualified

             to perform her job-related functions.

                        58.   It is undisputed that Plaintiff was otherwise qualified to perform

             her job-related duties as her performance evaluation during the relevant time

             period, July 1, 2018 to June 30, 2019, rated her as a “Successful Performer” and

             found that “Mrs. Westbrooks met expectations for this performance period.” (See

             Exhibit “14”).

                        59.   From September 19, 2019 to the present, instead of satisfying

             Plaintiff’s request for a reasonable accommodation, DHS has spent the time

             making improper medical inquiries into Plaintiff’s disabilities in violation of the

             ADA.

                        60.   DHS has openly made demands upon Plaintiff that she produce
                                                       16



Copy from re:SearchGA
                 Case 1:20-cv-04968-AT-CCB
                    Case                   Document 11-1Filed
                         5:19-cv-00465-TES Document        Filed 12/08/20Page
                                                               11/25/19    Page
                                                                              1792
                                                                                 of of
                                                                                    19161




             her medical records and the specific type of accommodation needed in order to

             prove her disability.

                        61.        In fact, DHS has used its medical records requests to delay—if not

             outright deny—the grant of Plaintiff’s reasonable accommodation requests.

                        62.         DHS has adopted a formal policy, Human Resources Personnel

             Policy #1703, that directly violates the ADA and states as follows:

                              Section C: PROCEDURES

                              4.      Modified duty assignments require a signed medical statement
                                      from the attending health care provider, which identifies any
                                      work-related limitations and the expected length of time for the
                                      limitations.

                              4.1     If additional information is needed, employees will be given the
                                      ATTENDING PHYSICIAN’S STATEMENT OF
                                      FUNCTIONAL CAPABILITY Form to be completed by the
                                      attending health care provider…

                              Section E: EXPIRATION OF MODIFIED DUTY ASSIGNMENT

                              1.      At the expiration of modified duty assignments, employees will
                                      be returned to regular duties and responsibilities with or without
                                      reasonable accommodation if approved by the attending health
                                      care provider.

                              (See Exhibit “15”).

                        63.         DHS’s medical inquiries delayed reasonable accommodations for

             Plaintiff and resultingly caused her medical condition to worsen.

                        64.         Plaintiff is entitled to damages due to DHS’s improper medical

             inquiries into her medical condition.

                                                            17



Copy from re:SearchGA
                 Case 1:20-cv-04968-AT-CCB
                    Case                   Document 11-1Filed
                         5:19-cv-00465-TES Document        Filed 12/08/20Page
                                                               11/25/19    Page
                                                                              1893
                                                                                 of of
                                                                                    19161




                         WHEREFORE, Plaintiff respectfully urges this Court to find against

             Defendant Georgia Department of Human Services, based upon the above

             referenced violations of Plaintiff’s civil and constitutional rights under, 42 U.S.C.

             §§ 2000e to 2000e-17 and 42 U.S.C. §§ 12112 to 12117, and to award the

             following relief and damages:

                    a)       That the Court issue a declaratory judgment finding that the

             Defendant’s formally adopted policies requiring an employee to provide medical

             documentation of his/her disability and the specific type of workplace

             accommodation needed, to be in violation of the ADA;

                    b)       That the Court enjoin the Defendant from continuing to engage in

             unlawful employment practices whereby its employees are required to respond to

             medical inquires prior to being reasonably accommodated with their workplace

             disabilities;

                    c)       That the Plaintiff have and recover general and compensatory

             damages in an amount to be determined at trial;

                    d)       That the Plaintiff have and recover back pay, with interest, and where,

             and if appropriate, front pay, in amounts to be determined at trial;

                    e)       That the Plaintiff have and recover her attorney’s fees and costs

             pursuant to 42 USC § 1988; and,



                                                         18



Copy from re:SearchGA
                 Case 1:20-cv-04968-AT-CCB
                    Case                   Document 11-1Filed
                         5:19-cv-00465-TES Document        Filed 12/08/20Page
                                                               11/25/19    Page
                                                                              1994
                                                                                 of of
                                                                                    19161




                    f)       That the Court issue such other and further relief as this honorable

             Court deems just and necessary.

                                              JURY TRIAL DEMANDED


                         Plaintiff respectfully demands a trial by jury on all issues so triable.

               This 25th day of November 2019.
                                                                Respectfully submitted,

                                                                WAYNE B. KENDALL, P.C.

                                                                /s/ Wayne B. Kendall
                                                                Georgia Bar No.: 414076
                                                                wbkendall2@yahoo.com


                                                                /s/ Kimberly A. Ellison
                                                                Georgia Bar No.: 141716
                                                                kimberly@waynebkendallpc.com

             155 Bradford Square, Suite B
             Fayetteville, Georgia 30215
             Telephone: (770) 778-8810
             Facsimile: (770) 716-2439

             Attorneys for Plaintiff




                                                           19



Copy from re:SearchGA
                 Case 1:20-cv-04968-AT-CCB Document 1-1 Filed 12/08/20 Page 95 of 161




                           EXHIBIT “9”




Copy from re:SearchGA
                  Case 1:20-cv-04968-AT-CCB
                     Case                   Document 53
                          5:17-cv-00365-TES Document 1-1 Filed
                                                          Filed01/27/20
                                                                12/08/20 Page
                                                                          Page196
                                                                                of of
                                                                                   19161



                                 IN THE UNITED STATES DISTRICT COURT
                                 FOR THE MIDDLE DISTRICT OF GEORGIA
                                           MACON DIVISION


            QUINETTE WESTBROOKS,

                    Plaintiff,

            v.                                                      CIVIL ACTION NO.
                                                                     5:17-cv-00365-TES
            GEORGIA DEPARTMENT OF HUMAN
            SERVICES,

                    Defendant.


                 ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY JUDGMENT



                    In its Motion for Summary Judgment [Doc. 29] now before the Court, Defendant

             Georgia Department of Human Services contends that Plaintiff Quinette Westbrooks’

             discrimination claims under the Americans with Disabilities Act are barred by Eleventh

             Amendment immunity. [Doc. 29-1 at pp. 3–6]. Defendant is correct.

                    In addition to her claims under the Americans with Disabilities Act, Plaintiff also

             asserted race-discrimination claims under Title VII. As for these claims, Defendant

             argues that they fail as a matter of law. [Id. at pp. 6–20]. While Defendant is ultimately

             correct that it is entitled to summary judgment on Plaintiff’s Title VII claims as well, the

             Court’s reasoning is somewhat different than the arguments presented by Defendant.

             Nevertheless, as discussed more fully below, the Court GRANTS Defendant’s Motion

             for Summary Judgment.




Copy from re:SearchGA
                     Case 1:20-cv-04968-AT-CCB
                        Case                   Document 53
                             5:17-cv-00365-TES Document 1-1 Filed
                                                             Filed01/27/20
                                                                   12/08/20 Page
                                                                             Page297
                                                                                   of of
                                                                                      19161



                        I.         FACTUAL BACKGROUND

                        Due to the Court’s reasoning in this Order, the facts of this case are, for the most

             part, of little importance. However, in order to provide some setting for Plaintiff’s

             claims and taking all reasonable inferences in her favor, a brief recitation of the facts of

             this case appears to be as follows. 1

                        In June of 2015 (at the latest), 2 Defendant Georgia Department of Human

             Services moved Plaintiff to the first floor of her office building where it was extremely

             cold. [Doc. 37-1 at ¶ 2]. That same month, Plaintiff began asking for an accommodation

             from the cold temperature due to certain medical conditions that limited her

             ambulatory movement. [Id. at ¶ 4]. These accommodation requests continued for over a

             year, and during that time, the cold air aggravated Plaintiff’s medical condition. [Id. at

             ¶¶ 5, 7].

                        On May 24, 2016, Plaintiff sent “a renewed email about the cold air aggravating

             her medical condition” and once again asked for an accommodation. [Id. at ¶ 8]. Then,

             over a month later, Defendant provided Plaintiff “with [a second-floor] office from




             1The Court will note that the exact factual timeline is terribly hard to decipher. Plaintiff never established
             a definite, easy-to-follow description of exactly when Defendant committed the alleged violations against
             her. In fact, her deposition testimony often conflated the timing of her various alleged disabilities and
             medical treatments and she rarely, if ever, associated her various grievances with the same time period.
             The Court has waded through this record in order to ascertain the facts as best it can. However, a district
             court is never required to cull through a dense record in order to make a party’s case for them.

             2   See n.1, supra.



                                                                   2

Copy from re:SearchGA
                     Case 1:20-cv-04968-AT-CCB
                        Case                   Document 53
                             5:17-cv-00365-TES Document 1-1 Filed
                                                             Filed01/27/20
                                                                   12/08/20 Page
                                                                             Page398
                                                                                   of of
                                                                                      19161



             which she could control the temperature of her work space.” [Doc. 51-4 at p. 3]. 3

             However, in August 4 of 2016, Plaintiff requested an ink cartridge for her individual

             desk printer. [Doc. 37-1 at ¶ 14]. Rather than replace the depleted ink cartridge,

             Defendant came into Plaintiff’s new office and removed her individual desk printer. [Id.

             at ¶ 14]; [Doc. 51-4 at p. 3]. Despite a request that Defendant return her printer, it did

             not return it, and as a result, Plaintiff had to walk down to the first floor to a network

             printer in order to obtain her work assignments. [Doc. 37-1 at ¶ 16]. 5

                        Put succinctly, Plaintiff maintains that Defendant’s failure to provide reasonable

             accommodations to her in light of her medical condition and its refusal to provide her

             with an individual desk printer because of her race violates the ADA and Title VII.

                        II.      THE AMERICANS WITH DISABILITIES ACT

                        Before embarking in what is sure to be a somewhat intensive, time-based inquiry

             with respect to Plaintiff’s race-discrimination claims under Title VII of the Civil Rights

             Act of 1964 (Title VII), 42 U.S.C. §§ 2000e to 2000e-17, the Court, as a preliminary matter,




             3   See Fed. R. Civ. P. 56(c)(3).

             4Even though Plaintiff provides two different months regarding when Defendant took her individual
             desk printer, it was certainly sometime around July or August of 2016. Compare [Doc. 37-1 at ¶ 14] with
             [Doc. 29-20, Westbrooks Depo., pp. 175:6–12, 177:9–12]. Notwithstanding Plaintiff’s confusion when
             presenting the timeline for her case, the Court, giving her the benefit of all doubt, will consider August of
             2016 as the time Defendant removed her individual desk printer. See Section III(B), infra.

             5This was cause for concern, because Plaintiff’s co-worker, Bessie Stewart, who also suffered from an
             ambulatory disability, was allowed to keep her individual desk printer. [Doc. 37-1 at ¶ 20]. However, as
             the Court explains below, the comparative facts surrounding Bessie Stewart, for purposes of this lawsuit,
             are irrelevant.


                                                                   3

Copy from re:SearchGA
                 Case 1:20-cv-04968-AT-CCB
                    Case                   Document 53
                         5:17-cv-00365-TES Document 1-1 Filed
                                                         Filed01/27/20
                                                               12/08/20 Page
                                                                         Page499
                                                                               of of
                                                                                  19161



             addresses Plaintiff’s claims asserted under the Americans with Disabilities Act of 1990

             (“ADA”), 42 U.S.C. §§ 12101 to 12117.

                    In her Complaint, Plaintiff alleges, inter alia, that Defendant’s failure to

             accommodate her medical condition and subsequent retaliation against her for

             requesting medical accommodations violates the ADA. [Doc. 1 at pp. 5–6]. Notably,

             Plaintiff does not specify in her Complaint any particular provision of the ADA she

             claims Defendant allegedly violated. Instead, she only asserts that Defendant’s “refusal

             to accommodate” her medical condition “caus[ed] [it] to worsen” and that Defendant

             retaliated against her for making accommodation requests. [Id.]. Thus, based on her

             Complaint and the parties’ arguments, it appears that Plaintiff asserts her disability-

             based discrimination and retaliation claims pursuant to Title I and Title V of the ADA,

             respectively.

                    To the extent Plaintiff brings a discrimination claim under Title I of the ADA

             based on Defendant’s alleged failure to accommodate her disability, she is barred from

             bringing this claim in federal court. After finding that Congress did not validly abrogate

             states’ immunity from suits for money damages brought under Title I of the ADA, the

             United States Supreme Court directly held that “[s]uits in federal court by state

             employees to recover money damages by reason of the State’s failure to comply with

             Title I of the ADA are barred by the Eleventh Amendment.” Bd. of Trs. of Univ. of Ala. v.

             Garrett, 531 U.S. 356, 356, 363–74 (2001). Plaintiff correctly argues that Georgia has



                                                           4

Copy from re:SearchGA
                 CaseCase
                      1:20-cv-04968-AT-CCB
                          5:17-cv-00365-TES Document
                                            Document 1-1 Filed 01/27/20
                                                     53 Filed  12/08/20 Page
                                                                        Page 5100 of 161
                                                                               of 19



             waived its sovereign immunity from federal discrimination claims brought pursuant to

             the ADA in state court through its legislative enactment of the Fair Employment

             Practices Act. [Doc. 37 at pp. 6–7]. However, her reliance on Williamson v. Dep’t of

             Human Resources, is simply misplaced when it comes to her claim under Title I of the

             ADA brought in federal court, because the Eleventh Circuit Court of Appeals has

             recognized that “[a] state does not waive immunity against a federal law by waiving

             immunity against a similar state law.” 572 S.E.2d 678, 681 (Ga. Ct. App. 2002); Stroud v.

             McIntosh, 722 F.3d 1294, 1299 n.2 (11th Cir. 2013); see also Kimel v. Fla. Bd. of Regents, 528

             U.S. 62, 91–92 (2000). Therefore, while Plaintiff could have sued Defendant for money

             damages under the ADA in state court, she cannot do so in this court.

                    Title V of the ADA provides that “[n]o person shall discriminate against any

             individual because such individual has opposed any act or practice made unlawful by

             this chapter or because such individual made a charge, testified, assisted, or

             participated in any manner in an investigation, proceeding, or hearing under this

             chapter.” 42 U.S.C. § 12203(a). This title does not contain its own remedy or procedure

             of redress for a violation. See 42 U.S.C. § 12203(c). Instead, damages for Title V’s

             prohibition on retaliation can only be made through “[t]he remedies and procedures

             available under” other titles. Marx v. Ga. Dep’t of Corr., No. 7:12–CV–92 (HL), 2013 WL

             5347395, at *3–4 (M.D. Ga. Sept. 23, 2013) (citing 42 U.S.C. § 12203(c)). Given that

             Plaintiff’s claim under Title V of the ADA is “predicated on a violation of some other



                                                            5

Copy from re:SearchGA
                 CaseCase
                      1:20-cv-04968-AT-CCB
                          5:17-cv-00365-TES Document
                                            Document 1-1 Filed 01/27/20
                                                     53 Filed  12/08/20 Page
                                                                        Page 6101 of 161
                                                                               of 19



             ADA title,” logic dictates that it must also be barred by the Eleventh Amendment. Marx,

             2013 WL 5347359, at *4 (citing Collazo-Rosado v. Univ. of P.R., 775 F. Supp. 2d 376, 384

             (D.P.R. 2011)). Allowing Plaintiff to proceed on this claim “would allow her to bypass

             the immunity Defendant[ ] would otherwise receive under the Eleventh Amendment”

             with respect to the clearly-barred claim under Title I of the ADA. Marx, 2013 WL

             5347395, at *4 (discussing Congress’s valid abrogation of ADA claims under Title II of

             the ADA and pointing out a clear distinction between the Title II claims at issue in

             Tennessee v. Lane, 541 U.S. 509, 522–23 (1978), and the Title I claims addressed by Garrett,

             531 U.S. at 361–63, that only implicated the Equal Protection Clause of the Fourteenth

             Amendment). Thus, like her discrimination claim under Title I of the ADA, Plaintiff’s

             retaliation claim under Title V cannot be brought in federal court.

                    Based on the constitutional bar raised by the Eleventh Amendment, the Court

             must GRANT summary judgment to Defendant on Plaintiff’s ADA claims because they

             only concern Titles I and V. However, a discussion as to Plaintiff’s race-discrimination

             claims still remains.

                    III.   TITLE VII

                    Given the Eleventh Amendment’s foreclosure of Plaintiff’s ADA claims, Plaintiff

             must show that Defendant discriminated against her on the basis of her race in order to

             survive summary judgment. In addition to the ADA claims asserted in her Complaint,

             Plaintiff also alleges that because of her race, she suffered an adverse employment



                                                          6

Copy from re:SearchGA
                 CaseCase
                      1:20-cv-04968-AT-CCB
                          5:17-cv-00365-TES Document
                                            Document 1-1 Filed 01/27/20
                                                     53 Filed  12/08/20 Page
                                                                        Page 7102 of 161
                                                                               of 19



             action and that Defendant treated a woman outside of her protected class more

             favorably. [Doc. 1 at pp. 4, 6]. Defendant counters by arguing that Plaintiff’s race-based

             discrimination claims under Title VII are due to be dismissed as a matter of law and

             because she failed to properly exhaust her administrative remedies with the Equal

             Employment Opportunity Commission. [Doc. 29-1 at pp. 6–20].

                              A.      Standard of Review

                     A court must grant summary judgment “if the movant shows that there is no

             genuine dispute as to any material fact and the movant is entitled to judgment as a

             matter of law.” Fed. R. Civ. P. 56(a). A factual dispute is not genuine unless, based on

             the evidence presented, “‘a reasonable jury could return a verdict for the nonmoving

             party.’” Info. Sys. & Networks Corp. v. City of Atlanta, 281 F.3d 1220, 1224 (11th Cir. 2002)

             (quoting United States v. Four Parcels of Real Prop., 941 F.2d 1428, 1437 (11th Cir. 1991));

             see also Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). The movant may support

             its assertion that a fact is undisputed by “citing to particular parts of materials in the

             record, including depositions, documents, electronically stored information, affidavits

             or declarations, stipulations (including those made for purposes of the motion only),

             admissions, interrogatory answers, or other materials.” Fed. R. Civ. P. 56(c)(1)(A). 6

             “When the nonmoving party has the burden of proof at trial, the moving party is not




             6Courts may consider all materials in the record, not just those cited by the parties. Fed. R. Civ. P.
             56(c)(3).


                                                                   7

Copy from re:SearchGA
                 CaseCase
                      1:20-cv-04968-AT-CCB
                          5:17-cv-00365-TES Document
                                            Document 1-1 Filed 01/27/20
                                                     53 Filed  12/08/20 Page
                                                                        Page 8103 of 161
                                                                               of 19



             required to ‘support its motion with affidavits or other similar material negating the

             opponent’s claim[]’ in order to discharge this ‘initial responsibility.’” Four Parcels of Real

             Prop., 941 F.2d at 1437–38 (quoting Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986)).

             Rather, “the moving party simply may show––that is, point out to the district court––

             that there is an absence of evidence to support the nonmoving party’s case.” Id. (cleaned

             up). Alternatively, the movant may provide “affirmative evidence demonstrating that

             the nonmoving party will be unable to prove its case at trial.” Id.

                    The burden then shifts to the nonmoving party, who must rebut the movant’s

             showing “by producing . . . relevant and admissible evidence beyond the pleadings.”

             Josendis v. Wall to Wall Residence Repairs, Inc., 662 F.3d 1292, 1315 (11th Cir. 2011) (citing

             Celotex Corp., 477 U.S. at 324). The nonmoving party does not satisfy its burden “if the

             rebuttal evidence ‘is merely colorable, or is not significantly probative’ of a disputed

             fact.” Id. (quoting Anderson, 477 U.S. at 249–50). “A mere scintilla of evidence

             supporting the [nonmoving] party’s position will not suffice.” Allen v. Tyson Foods, Inc.,

             121 F.3d 642, 646 (11th Cir. 1997). Further, where a party fails to address another party’s

             assertion of fact as required by Fed. R. Civ. P. 56(c), the Court may consider the fact

             undisputed for purposes of the motion. Fed. R. Civ. P. 56(e)(2). However, “credibility

             determinations, the weighing of the evidence, and the drawing of legitimate inferences

             from the facts are jury functions, not those of a judge. Anderson, 477 U.S. at 255. Stated

             differently, “the judge’s function is not himself to weigh the evidence and determine the



                                                            8

Copy from re:SearchGA
                 CaseCase
                      1:20-cv-04968-AT-CCB
                          5:17-cv-00365-TES Document
                                            Document 1-1 Filed 01/27/20
                                                     53 Filed  12/08/20 Page
                                                                        Page 9104 of 161
                                                                               of 19



             truth of the matter but to determine whether there is a genuine issue for trial.” Id. at 249.

             “The evidence of the [nonmovant] is to be believed, and all justifiable inferences are to

             be drawn in his favor.” Id. at 255.

                            B.      Charge of Discrimination

                    Prior to filing a Title VII claim in federal court, a plaintiff must first exhaust her

             administrative remedies by timely filing a Charge of Discrimination with the Equal

             Employment Opportunity Commission (“EEOC”). Mitchell v. Univ. of N. Ala., 785 F.

             App’x 730, 735 (11th Cir. 2019) (citing Gregory v. Ga. Dep’t of Human Res., 355 F.3d 1277,

             1279 (11th Cir. 2004)). “For a charge to be timely, it must be filed within 180 days of the

             last discriminatory act.” Mitchell, 785 F. App’x at 735 (citing 42 U.S.C. § 2000e-5(e)(1)).

             Thus, “generally speaking, only those claims arising within 180 days prior to the filing

             of the discrimination charge are actionable.” Mitchell, 785 F. App’x at 735 (citing EEOC

             v. Joe’s Stone Crabs, Inc., 296 F.3d 1265, 1271 (11th Cir. 2002)). In some cases, however, a

             continuing violation may extend the limitations period. See Joe’s Stone Crabs, 296 F.3d at

             1271. “But ‘discrete, one-time employment events that should have put [a] [plaintiff] on

             notice that a cause of action had accrued’ do not constitute continuing violations.”

             Mitchell, 785 F. App’x at 735 (quoting Joe’s Stone Crabs, 296 F.3d at 1271) (second

             alteration in original); see also Danielle-DiSerafino v. Dist. Sch. Bd. of Collier Cty., 756 F.

             App’x 940, 942 n.2 (11th Cir. 2018) (per curiam) (affirming district court’s decision that




                                                              9

Copy from re:SearchGA
                  Case 1:20-cv-04968-AT-CCB
                     Case                   Document 53
                          5:17-cv-00365-TES Document 1-1 Filed
                                                          Filed01/27/20
                                                                12/08/20 Page
                                                                          Page10
                                                                               105
                                                                                 of of
                                                                                    19161



             the continuing violation doctrine did not apply where “each request for an

             accommodation was a discrete act”).

                     Here, Plaintiff filed the relevant charge on April 18, 2017. [Doc. 29-46 at p. 1].

             This means that only allegedly discriminatory events that occurred after October 20,

             2016, are actionable under Title VII––anything that occurred before that date is,

             consequently, time barred. While Plaintiff’s case entails several allegations of

             discriminatory misconduct as early as mid-2015, a review of Plaintiff’s deposition and

             her Response to Defendant’s summary judgment motion makes clear that she filed this

             lawsuit for “what happened after July 2016,” not for anything that occurred in 2015. 7

             [Doc. 29-20, Westbrooks Depo., p. 104:12–14]; [Doc. 37 at p. 11 (“Plaintiff’s EEOC charge

             was timely filed on April 18, 2017[,] because the date of the act giving rise to the charge

             was ‘[s]ince about 2016[ ] and continuing . . . .”)]; [Doc. 26-46 at p. 1].

                     Throughout this lawsuit, the parties focus heavily on Defendant’s decision to

             remove Plaintiff’s personal printer from her use while it permitted her proffered

             comparator, Bessie Stewart, 8 to keep her printer. However, as discussed below, any



             7The Court notes that Defendant took Plaintiff’s deposition on January 23, 2019, and that the post-July
             2016 events to which Plaintiff is referring may have a great deal of importance for her second (and
             related) lawsuit, Westbrooks v. Georgia Dep’t of Human Services, No. 5:19-cv-00465-TES (M.D. Ga. Nov. 25,
             2019) (“Westbrooks II”), to the extent she timely filed her EEOC charge for those allegations, but not for
             this one.

             8Given that Bessie Stewart is not the proper comparator for this case, the issue of Defendant’s treatment
             of Bessie Stewart and its treatment of Plaintiff in May of 2017, must be put to Plaintiff’s second lawsuit,
             Westbrooks II. Notwithstanding Defendant’s line of questioning in Plaintiff’s deposition taken on January
             23, 2019, regarding Bessie Stewart’s ability to have a printer in the exact same office Plaintiff used to be in,


                                                                   10

Copy from re:SearchGA
                  Case 1:20-cv-04968-AT-CCB
                     Case                   Document 53
                          5:17-cv-00365-TES Document 1-1 Filed
                                                          Filed01/27/20
                                                                12/08/20 Page
                                                                          Page11
                                                                               106
                                                                                 of of
                                                                                    19161



             comparator-based arguments with regard to Bessie Stewart and the printer removal are

             legally irrelevant.

                     At least three times in her deposition, Plaintiff states that Defendant took her

             printer in July of 2016. See, e.g., [Doc. 29-20, Westbrooks Depo., p. 175:9–12 (confirming

             that Defendant took Plaintiff’s printer “sometime in July of 2016”)]; [id. at p. 177:10–12

             (showing that Defendant took Plaintiff’s printer when she moved up to the second floor

             “in July”)]; [id. at pp. 184:24––185:1 (corroborating that “[t]he printer [Defendant]

             initially took away” from Plaintiff was “back in July of 2016”)]. However, despite

             Plaintiff’s apparent confusion as to when Defendant took her printer, the Court uses

             August of 2016, as the operative month in order to provide her with the latest date

             possible. See n.4, supra. August of 2016, however, is still outside the 180-day period

             immediately prior to the filing of her EEOC charge. Thus, any comparator-based

             argument using Bessie Stewart (or anyone for that matter) is simply irrelevant because

             any and all claims occurring before October 20, 2016, are not actionable in any way. 9

             The only event not barred by the October 20, 2016 cut-off date concerns Plaintiff’s




             this allegation of discrimination and retaliation occurred in May of 2017. [Doc. 29-20, Westbrooks Depo.,
             pp. 187:6––188:19]. The Court cannot consider these allegations in this lawsuit because the EEOC charge
             that controls this lawsuit was filed on April 18, 2017. [Doc. 29-46 at p. 1]. Thus, if Plaintiff seeks to allege
             that some “new” instance of discrimination and retaliation occurred in May of 2017, she could not have
             filed an EEOC charge for something that had yet to occur. See generally [Doc. 51-4]; see also Westbrooks II,
             No. 5:19-cv-00465-TES (M.D. Ga. Nov. 25, 2019), ECF No. 1-7.

             9Thus, the Court GRANTS Defendant’s Motion for Summary Judgment as it may relate to any Title VII
             claim that may have occurred prior to October 20, 2016.


                                                                    11

Copy from re:SearchGA
                  Case 1:20-cv-04968-AT-CCB
                     Case                   Document 53
                          5:17-cv-00365-TES Document 1-1 Filed
                                                          Filed01/27/20
                                                                12/08/20 Page
                                                                          Page12
                                                                               107
                                                                                 of of
                                                                                    19161



             complaints regarding the cold temperature in her office. [Doc. 29-20, Westbrooks Depo.,

             pp. 185:20––186:16, 215:7––216:2]. Therefore, considering her medical condition, the

             obvious discriminatory allegations with which Plaintiff is concerned are the cold

             conditions of the first-floor office and Defendant’s purported inability to accommodate

             her as quickly as it accommodated two white employees.

                    Around December 5, 2016, 10 Plaintiff claims that two white employees, Tammy

             Dinkins and Tina McMurray, also made complaints about their offices’ extremely cold

             temperature. [Id. at pp. 164:9–19, 210:23––211:13, 215:15–22]. However, when they made

             temperature-related complaints to Defendant, it contacted maintenance who, according

             to Plaintiff, “immediately” came to check their office’s temperature. [Id. at pp. 185:20––

             186:8, 215:15–22]. In contrast, Plaintiff claims that Defendant took approximately a

             month before it checked Plaintiff’s office temperature. [Id. at p. 215:7–22]. Thus, she

             claims that “because [Tammy Dinkins and Tina McMurray are] Caucasian,” they were

             treated better than she was. [Id. at p. 215:8–13]. Therefore, in order to succeed on a race-

             discrimination claim under Title VII, Plaintiff must demonstrate that Defendant

             discriminated against her on the basis of her race with regard to how quickly

             maintenance checked employees’ temperature-related complaints.




              As previously noted, because of the 180-day filing deadline and when Plaintiff filed her EEOC charge––
             10

             April 18, 2017––this is the only actionable claim that can be considered in this case.


                                                               12

Copy from re:SearchGA
                 Case 1:20-cv-04968-AT-CCB
                    Case                   Document 53
                         5:17-cv-00365-TES Document 1-1 Filed
                                                         Filed01/27/20
                                                               12/08/20 Page
                                                                         Page13
                                                                              108
                                                                                of of
                                                                                   19161



                           C.      Discussion

                    Plaintiff brings her case pursuant to Title VII of the Civil Rights Act of 1964,

             which makes it unlawful for an employer “to fail or refuse to hire or to discharge any

             individual, or otherwise to discriminate against any individual with respect to [her]

             compensation, terms, conditions, or privileges of employment, because of such

             individual’s race, color, religion, sex, or national origin.” Lewis v. City of Union City, 918

             F.3d 1213, 1220 (11th Cir. 2019) (quoting 42 U.S.C. § 2000e-2(a)(1)). “The language of

             Title VII makes plain the purpose of Congress to assure equality of employment

             opportunities and to eliminate . . . discriminatory practices and devices” used to

             disadvantage racial, gender, and religious minorities in the employment context. Lewis,

             918 F.3d at 1220 (quoting McDonnell Douglas Corp. v. Green, 411 U.S. 792, 800 (1973)).

                    When, as here, a plaintiff is confronted with a defendant’s motion for summary

             judgment on claims for race discrimination under Title VII, she must make a sufficient

             factual showing to permit a reasonable jury to rule in her favor. Lewis, 918 F.3d at 1220.

             While this can be done in a variety of ways, perhaps the most familiar––and most apt to

             this cas––is the three-part burden shifting framework established by the Supreme Court

             in McDonnell Douglas, 411 U.S. at 800–02. The McDonnell Douglas framework places the

             initial burden on a plaintiff to establish a prima facie case of race discrimination by

             proving that she was treated differently from some other “similarly situated” individual




                                                           13

Copy from re:SearchGA
                 Case 1:20-cv-04968-AT-CCB
                    Case                   Document 53
                         5:17-cv-00365-TES Document 1-1 Filed
                                                         Filed01/27/20
                                                               12/08/20 Page
                                                                         Page14
                                                                              109
                                                                                of of
                                                                                   19161



             or “comparator.” Lewis, 918 F.3d at 1217 (citing Texas Dep’t of Cmty. Affairs v. Burdine,

             450 U.S. 248, 258–59 (1981)).

                    When a plaintiff alleges intentional discrimination and her claim faces a

             defendant’s motion for summary judgment, she “must present sufficient facts to permit

             a jury to rule in her favor[,]” to ensure her claim’s survival. Lewis, 918 F.3d at 1220. One

             way of ensuring that survival is, as just mentioned, to satisfy the three-part burden-

             shifting framework set out in McDonnell Douglas, 411 U.S. at 802. Id. Another way,

             which has not been asserted in this case, is to “demonstrate a ‘convincing mosaic’ of

             circumstantial evidence that warrants the inference of discrimination.” Id. at n.6 (citing

             Smith v. Lockheed-Martin Corp., 644 F.3d 1321, 1328 (11th Cir. 2001)).

                    As for the McDonnell Douglas route, a plaintiff bears the initial burden of

             establishing a prima facie case of intentional discrimination. Lewis, 918 F.3d at 1220. This

             burden can be met “by showing (1) that she belongs to a protected class, (2) that she

             was subjected to an adverse employment action, (3) that she was qualified to perform

             the job in question, and (4) that her employer treated ‘similarly situated’ employees

             outside her class more favorably.” Id. at 1220–21 (citation omitted). If a plaintiff

             succeeds in making a prima facie case, “the burden [then] shifts to [a] defendant to

             articulate a legitimate, nondiscriminatory reason for its actions.” Id. at 1221 (citing

             Burdine, 450 U.S. at 253). Then, if a defendant makes such an articulation, the burden

             shifts back to a plaintiff who must demonstrate that the proffered, nondiscriminatory



                                                          14

Copy from re:SearchGA
                 Case 1:20-cv-04968-AT-CCB
                    Case                   Document 53
                         5:17-cv-00365-TES Document 1-1 Filed
                                                         Filed01/27/20
                                                               12/08/20 Page
                                                                         Page15
                                                                              110
                                                                                of of
                                                                                   19161



             reason was “merely a pretext for unlawful discrimination, an obligation that ‘merges

             with [a] [plaintiff’s] ultimate burden of persuading the [factfinder] that she has been the

             victim of intentional discrimination.’” Lewis, 918 F.3d at 1221 (quoting Burdine, 450 U.S.

             at 256) (second and third alterations in original).

                     “[D]iscrimination,” first and foremost, “consists of treating like cases differently[,]”

             and if this true, the converse must also be true: “Treating different cases differently is not

             discriminatory, let alone intentionally so.” Lewis, 918 F.3d at 1222–23 (emphasis

             supplied) (first citing N.L.R.B. v. Collier, 553 F.2d 425, 428 (5th Cir. 1977) and then citing

             Nix v. WLCY Radio/Rahall Commc’ns, 738 F.2d 1181, 1186 (11th Cir. 1984)). Thus, the first

             burden of McDonnell Douglas essentially calls upon a plaintiff to show that she “was

             treated differently from another ‘similarly situated’ individual”––or, a comparator. Lewis,

             918 F.3d at 1217 (citing Burdine, 450 U.S. at 258–59) (emphasis added).

                     Lewis reiterates that the procedural timing of the comparator analysis, “must be

             conducted at the prima facie stage of McDonnel Douglas’s burden-shifting framework.”

             Lewis, 918 F.3d at 1218–24. However, in Lewis, the Eleventh Circuit Court of Appeals

             also definitively answered “[t]he obvious question: Just how ‘similarly situated’ must a

             plaintiff and her comparator(s) be?” Id. at 1217. In cases like this one, “a plaintiff must

             show that she and her comparators are ‘similarly situated in all material respects.” Id. at

             1224.




                                                            15

Copy from re:SearchGA
                 Case 1:20-cv-04968-AT-CCB
                    Case                   Document 53
                         5:17-cv-00365-TES Document 1-1 Filed
                                                         Filed01/27/20
                                                               12/08/20 Page
                                                                         Page16
                                                                              111
                                                                                of of
                                                                                   19161



                    In short, the Court concludes that Plaintiff did not make a prima facie case for

             race discrimination, because it does not have sufficient evidence with respect to who

             ought to be Plaintiff’s proffered comparators for this case––Tammy Dinkins and Tina

             McMurray, not Bessie Stewart––to conduct a comparator analysis using the new

             standard announced in Lewis. Id. at 1229.

                    Easy points first: two of the four prongs of the prima facie case are undoubtedly

             satisfied. Plaintiff belongs to a protected class and given her deposition responses on

             the issue, the Court can easily conclude that she was “qualified to perform the job in

             question.” Id. at 1220–21; [Doc. 29-20, Westbrooks Depo., p. 62:12–24 (discussing

             Plaintiff’s disciplinary employment history)]. Accordingly, all that is left for the Court

             to determine is whether Plaintiff can show that Defendant’s actions “subjected her to an

             adverse employment action” and that she and her true comparators, Tammy Dinkins

             and Tina McMurray, were “similarly situated in all material respects.” Lewis, 918 F.3d at

             1229. As for these two issues, there simply is not enough in the record for the Court to

             conclude that Plaintiff has made a prima facie case of race discrimination. Thus,

             Defendant is entitled to summary judgment.

                    First, to qualify as adverse employment action under Title VII, “the employer’s

             action must impact the terms, conditions, or privileges of [a] plaintiff’s job in a real and

             demonstrable way.” Davis v. Town of Lake Park, Fla., 245 F.3d 1232, 1239 (11th Cir. 2001),

             overruled on other grounds by Burlington N. & Santa Fe Ry. v. White, 548 U.S. 53 (2006). The



                                                          16

Copy from re:SearchGA
                  Case 1:20-cv-04968-AT-CCB
                     Case                   Document 53
                          5:17-cv-00365-TES Document 1-1 Filed
                                                          Filed01/27/20
                                                                12/08/20 Page
                                                                          Page17
                                                                               112
                                                                                 of of
                                                                                    19161



             impact must be “serious and material,” and a reasonable person in the circumstances

             presented must have found that the action was materially adverse. Davis, 245 F.3d at

             1239.

                     Again, the parties heavily focus on whether Defendant’s removal of Plaintiff’s

             individual desk printer constitutes an adverse employment action; however, that

             incident, as discussed above, occurred in August of 2016 and is time barred by the 180-

             day period.11 Consequently, the true issue becomes whether Defendant’s failure to

             request a check of or adjust Plaintiff’s office temperature as quickly as it did for two

             white employees qualifies as an adverse employment action. Considering the Eleventh

             Amendment’s bar of Plaintiff’s ADA claims, the Court finds her complaints about the

             cold air (found in her deposition testimony) to be, for Title VII purposes, descriptive of

             only mere discomforts.

                     “The Supreme Court has stressed that Title VII provides no protection against

             ‘those petty slights or minor annoyances that often take place at work and that all

             employees experience.’” 12 Harrison v. Belk, Inc., 748 F. App’x 936, 943 (11th Cir. 2018)

             (quoting Burlington, 548 U.S. at 68). Without more, Plaintiff has failed to articulate––on

             either a factual or legal basis (and the Court likewise cannot find any case law to


             11While true for other instances as well, this instance, i.e., Defendant’s refusal to return Plaintiff’s printer,
             sufficiently placed her on notice that a cause of action had occurred. Mitchell, 785 F. App’x at 735.

             12Even by Plaintiff’s own account, she was not the only employee bothered by the cold temperature.
             [Doc. 29-20, Westbrooks Depo., p. 186:1–5].



                                                                    17

Copy from re:SearchGA
                  Case 1:20-cv-04968-AT-CCB
                     Case                   Document 53
                          5:17-cv-00365-TES Document 1-1 Filed
                                                          Filed01/27/20
                                                                12/08/20 Page
                                                                          Page18
                                                                               113
                                                                                 of of
                                                                                    19161



             support such a narrow claim)––that Defendant’s actions regarding the cold

             temperature 13 in her office is an adverse employment action for Title VII purposes.

             Plaintiff, therefore, cannot make a prima facie case of race discrimination.

                    Even if Defendant’s failure to check Plaintiff’s office temperature as quickly as it

             did for two white employees could possibly be stretched so far as to be considered an

             adverse employment action predicated upon race discrimination, Plaintiff has not

             shown that she, Tammy Dinkins and Tina McMurray are similarly situated in all

             material respects. Lewis, 918 F.3d at 1224. Perhaps because of her mistaken focus on

             Bessie Stewart (in this lawsuit), Plaintiff presents insufficient comparator-oriented

             evidence with respect to Tammy Dinkins and Tina McMurray.

                    For instance, Plaintiff’s sole evidence of discrimination is that her true

             comparators––Tammy Dinkins and Tina McMurray––are white. [Doc. 29-20,

             Westbrooks Depo., pp. 185:20––186:8]. That’s it. As Lewis made crystal clear, a Title VII

             plaintiff must show more than her comparators are of a different race than she. Lewis,

             918 F.3d at 1227 (providing a non-exhaustive list by which a Title VII plaintiff may

             show a valid comparator). Other than their race, Plaintiff knows nothing (that is helpful

             to the Court’s analysis) about Tammy Dinkins or Tina McMurray. All Plaintiff knows is


             13Contrary to Plaintiff’s assertion that the cold temperature “should have been based on [her] body’s
             temperature, not somebody else’s,” the Eleventh Circuit Court of Appeals has clearly stated that when
             determining whether an action is “materially adverse,” the determination is to be made from the
             perspective of “a reasonable person in the circumstances.” Davis, 245 F.3d at 1239–40; [Doc. 29-20,
             Westbrooks Depo., p. 166:1–5]. As shown by Plaintiff’s testimony, other employees equally endured cold
             temperatures in their offices. [Id. at p. 186:3–5].


                                                               18

Copy from re:SearchGA
                 Case 1:20-cv-04968-AT-CCB
                    Case                   Document 53
                         5:17-cv-00365-TES Document 1-1 Filed
                                                         Filed01/27/20
                                                               12/08/20 Page
                                                                         Page19
                                                                              114
                                                                                of of
                                                                                   19161



             that “they’re in the same office [as the woman who took Plaintiff’s printer].” [Doc. 29-

             20, Westbrooks Depo., p. 186:9–16]. She does not, however, even “know what they do.”

             [Id. at p. 186:13]. This is simply not enough. With this scant amount of comparator

             evidence, the Court cannot conduct the requisite, comprehensive comparator analysis

             mandated by Lewis to evaluate whether Tammy Dinkins and Tina McMurray are

             similarly situated to Plaintiff in all material respects. Lewis, 918 F.3d at 1224.

                    Accordingly, Plaintiff failed to make a prima facie case for race discrimination

             under Title VII, and Defendant is entitled to summary judgment on this claim as well.

                    IV.    CONCLUSION

                    Based upon the foregoing, the Court GRANTS Defendant Georgia Department

             of Human Services’ Motion for Summary Judgment [Doc. 29] because (1) Plaintiff’s Title

             I and Title V ADA claims are barred by the Eleventh Amendment, (2) all but one of her

             Title VII claims are time barred, and (3) because she fails to demonstrate a prima facie

             case of race discrimination for her sole actionable Title VII claim. The Clerk of Court is

             accordingly DIRECTED to enter Judgment in favor of Defendant and CLOSE this case.

                    SO ORDERED, this 27th day of January, 2020.

                                                         S/ Tilman E. Self, III
                                                         TILMAN E. SELF, III, JUDGE
                                                         UNITED STATES DISTRICT COURT




                                                           19

Copy from re:SearchGA
                 Case 1:20-cv-04968-AT-CCB Document 1-1 Filed 12/08/20 Page 115 of 161




                        EXHIBIT “10”




Copy from re:SearchGA
                  Case Case
                       1:20-cv-04968-AT-CCB
                            5:19-cv-00465-TES Document
                                               Document1-1 Filed 05/07/20
                                                        9 Filed  12/08/20 Page
                                                                          Page 1116
                                                                                 of 3of 161




                             IN THE UNITED STATES DISTRICT COURT
                                 MIDDLE DISTRICT OF GEORGIA
                                        MACON DIVISON

             QUINETTE (GWENETTE) WESTBROOKS                      )
                                                                 )
                                       Plaintiff,                )
                                                                 )
             v.                                                  )     Civil Action No.
                                                                 )     5:19-CV-00465-TES
             GEORGIA DEPARMENT OF                                )
             HUMAN SERVICES                                      )
                                                                 )
                                              Defendant.         )
             ________________________________________________)

                        STIPULATION OF DISMISSAL WITHOUT PREJUDICE

                   COMES NOW, Plaintiff QUINETTE (QWENETTE) WESTBROOKS

             (hereinafter “Plaintiff”), by and through undersigned counsel, and hereby files this

             STIPULATION OF DISMISSAL pursuant to 28a U.S.C. Rule 41(a)(1)(A)(ii), and

             hereby dismisses the above-styled civil action WITHOUT PREJUDICE. Each

             party shall pay its own fees and costs.

                    This 7th day of May 2020.




                                      [signatures on the following page]




Copy from re:SearchGA
                 Case Case
                      1:20-cv-04968-AT-CCB
                           5:19-cv-00465-TES Document
                                              Document1-1 Filed 05/07/20
                                                       9 Filed  12/08/20 Page
                                                                         Page 2117
                                                                                of 3of 161




             Respectfully submitted by:                  Consented to by:

             WAYNE B. KENDALL, P.C.

             /s/ Wayne B. Kendall                        /s/ Mary Catherine Greaber
             Georgia Bar No.: 414076                     Georgia Bar No.: 441858
             wbkendall2@yahoo.com                        mgreaber@law.ga.gov

             /s/ Kimberly A. Ellison                     Assistant Attorney General
             Georgia Bar No.: 141716                     40 Capital Square SW
             kimberly@waynebkendallpc.com                Atlanta, Georgia 30334-1300
                                                         Telephone: (404) 656-5331 Facsimile:
             155 Bradford Square, Suite B                (404) 657-9932
             Fayetteville, Georgia 30215
             Telephone: (770) 778-8810                   Attorney for Defendant
             Facsimile: (770) 716-2439

             Attorneys for Plaintiff




                                                     2



Copy from re:SearchGA
                 Case Case
                      1:20-cv-04968-AT-CCB
                           5:19-cv-00465-TES Document
                                              Document1-1 Filed 05/07/20
                                                       9 Filed  12/08/20 Page
                                                                         Page 3118
                                                                                of 3of 161




Copy from re:SearchGA
                 Case 1:20-cv-04968-AT-CCB Document 1-1 Filed 12/08/20 Page 119 of 161




                        EXHIBIT “11”




Copy from re:SearchGA
Case 1:20-cv-04968-AT-CCB Document 1-1 Filed 12/08/20 Page 120 of 161
                 Case 1:20-cv-04968-AT-CCB Document 1-1 Filed 12/08/20 Page 121 of 161




                        EXHIBIT “12”




Copy from re:SearchGA
Case 1:20-cv-04968-AT-CCB Document 1-1 Filed 12/08/20 Page 122 of 161
Case 1:20-cv-04968-AT-CCB Document 1-1 Filed 12/08/20 Page 123 of 161
                 Case 1:20-cv-04968-AT-CCB Document 1-1 Filed 12/08/20 Page 124 of 161
                    Go to the Department of Human Services web page by entering the following web address
                     https://dhs.georgia.gov/ in your web browser.
                    Click on the Employee Intranet link located in the upper right corner of the page.
                    Click on the Login link. The eIntranet Login box will appear. Enter your SOG Login in the Username Field,
                     then enter SOG password in the Password Field.
                    Click on the Division and Office tab, select Office of Human Resources, and FML and ADA
                    Click on the FMLA Leave Forms link and select the appropriate Serious Health Certification forms.

            Step 3: Completing Certification Forms
                  Print the applicable Certification of Serious Health Condition forms and have your healthcare provider
                     complete them in their entirety. Note: incomplete certifications forms may result in delay in processing
                     your request.

            Step 4: Submitting Certification Forms
                  Option one: You may scan and email your completed forms to the FML Email Box Address designated
                     for your Division or Administrative Office.
                  Option two: Your healthcare provider may submit your completed forms to the Fax number designated
                     for your Division or Administrative Office.

            Step 5: Notification
                  Once your HR Specialist confirms receipt of your forms, allow five business day for review and
                     processing. You will receive a written notification of your status via email.




                                                                                                             Warmest
      Regards,

      Latoya Anthony
      Human Resources Specialist, Compliance Management
      Office of Human Resources
      Georgia Department of Human Services
      Two Peachtree Street
      Suite 28-493
      Atlanta, GA 30303
      404-463-2368 (O) | 770-357-7596 (F)
      DFCSOFI-FML@dhs.ga.gov



      From: DFCSOFI-FML <DFCSOFI-FML@dhs.ga.gov>
      Sent: Wednesday, September 25, 2019 4:32 PM
      To: Westbrooks, Gwenette D <Gwenette.Westbrooks@dhs.ga.gov>
      Subject: RE: Accommodation Request Quinette Westbrooks

      You are welcome!


      Warmest Regards,

                                                                 3


Copy from re:SearchGA
Case 1:20-cv-04968-AT-CCB Document 1-1 Filed 12/08/20 Page 125 of 161
Case 1:20-cv-04968-AT-CCB Document 1-1 Filed 12/08/20 Page 126 of 161
                   Case 1:20-cv-04968-AT-CCB Document 1-1 Filed 12/08/20 Page 127 of 161


      Quinette Westbrooks



      Dear Quinette:

      This letter is in response to an email notification to Compliance Management that you may have a
      health condition which may impact the performance of your essential job duties. In order to accurately
      document your health condition, you are to have your attending health care provider complete the
      attached Certification of Serious Health Condition Form and the ADA Job Functionality Form and
      forward to this office as soon as possible.

      It should be noted that your Manager must have documentation on file from your healthcare provider
      which verifies your health condition and provides information on those items that could potentially
      negatively affect your work performance and/or prevent you from fulfilling your current job duties and
      responsibilities.

      Once you have submitted the completed documents from your healthcare provider, they will be
      reviewed in compliance with DHS Policy #1704 to determine consideration for a reasonable
      accommodation.

      Should you have any questions on the above, please contact Latoya Anthony, Human Resource
      Specialist at 404-463-2368.

      Sincerely,


      Latoya Anthony
      HR Specialist

      cc: Vonretta Freeman
          Data Transactions


      Warmest Regards,

      Latoya Anthony
      Human Resources Specialist, Compliance Management
      Office of Human Resources
      Georgia Department of Human Services
      Two Peachtree Street
      Suite 28-493
      Atlanta, GA 30303
      404-463-2368 (O) | 770-357-7596 (F)
      DFCSOFI-FML@dhs.ga.gov




                                                          6


Copy from re:SearchGA
                 Case 1:20-cv-04968-AT-CCB Document 1-1 Filed 12/08/20 Page 128 of 161




                        EXHIBIT “13”




Copy from re:SearchGA
                 Case 1:20-cv-04968-AT-CCB Document 1-1 Filed 12/08/20 Page 129 of 161




             September 24, 2019


                                                                                         By Email and US Mail

             Quinette Westbrooks



             Dear Quinette:

             This letter is in response to an email notification to Compliance Management that you
             may have a health condition which may impact the performance of your essential job
             duties. In order to accurately document your health condition, you are to have your
             attending health care provider complete the attached Certification of Serious Health
             Condition Form and the ADA Job Functionality Form and forward to this office as soon
             as possible.

             It should be noted that your Manager must have documentation on file from your
             healthcare provider which verifies your health condition and provides information on
             those items that could potentially negatively affect your work performance and/or
             prevent you from fulfilling your current job duties and responsibilities.

             Once you have submitted the completed documents from your healthcare provider, they
             will be reviewed in compliance with DHS Policy #1704 to determine consideration for a
             reasonable accommodation.

             Should you have any questions on the above, please contact Latoya Anthony, Human
             Resource Specialist at 404-463-2368.

             Sincerely,


             Latoya Anthony
             HR Specialist

             cc: Vonretta Freeman
                 Data Transactions


                                       2 Peachtree St. N.W., Atlanta, GA 30303 | dhs.ga.gov


Copy from re:SearchGA
                 Case 1:20-cv-04968-AT-CCB Document 1-1 Filed 12/08/20 Page 130 of 161




                        EXHIBIT “14”




Copy from re:SearchGA
Case 1:20-cv-04968-AT-CCB Document 1-1 Filed 12/08/20 Page 131 of 161
Case 1:20-cv-04968-AT-CCB Document 1-1 Filed 12/08/20 Page 132 of 161
Case 1:20-cv-04968-AT-CCB Document 1-1 Filed 12/08/20 Page 133 of 161
                 Case 1:20-cv-04968-AT-CCB Document 1-1 Filed 12/08/20 Page 134 of 161




                        EXHIBIT “15”




Copy from re:SearchGA
                Case 1:20-cv-04968-AT-CCB Document 1-1 Filed 12/08/20 Page 135 of 161




Copy from re:SearchGA
                Case 1:20-cv-04968-AT-CCB Document 1-1 Filed 12/08/20 Page 136 of 161




Copy from re:SearchGA
                Case 1:20-cv-04968-AT-CCB Document 1-1 Filed 12/08/20 Page 137 of 161




Copy from re:SearchGA
                 Case 1:20-cv-04968-AT-CCB Document 1-1 Filed 12/08/20 Page 138 of 161




                        EXHIBIT “16”




Copy from re:SearchGA
                Case 1:20-cv-04968-AT-CCB Document 1-1 Filed 12/08/20 Page 139 of 161




Copy from re:SearchGA
                Case 1:20-cv-04968-AT-CCB Document 1-1 Filed 12/08/20 Page 140 of 161




Copy from re:SearchGA
                 Case 1:20-cv-04968-AT-CCB Document 1-1 Filed 12/08/20 Page 141 of 161




                        EXHIBIT “17”




Copy from re:SearchGA
                Case 1:20-cv-04968-AT-CCB Document 1-1 Filed 12/08/20 Page 142 of 161




Copy from re:SearchGA
                 Case 1:20-cv-04968-AT-CCB Document 1-1 Filed 12/08/20 Page 143 of 161




                        EXHIBIT “18”




Copy from re:SearchGA
                  Case 1:20-cv-04968-AT-CCB Document 1-1 Filed 12/08/20 Page 144 of 161




             August 9, 2019

             Quinette (Gwenette) Westbrooks



             Dear Ms. Westbrooks:

             This letter confirms your involuntary demotion from Economic Support Specialist (ESS) 3,
             paygrade G, to the position of Economic Support Specialist (ESS) 2, pay grade F, with the Division
             of Family and Children Services, effective May 1, 2019.

             In reference to your email dated June 5, 2019, you asked “I would like to know if you can provide
             me with an explanation as to why the decreased amount the Attorney General sent my attorney
             was $34,680.00 to $32,814.32 and the letter dated April 11, 2019 decreased amount is $34,680.00
             to $32,170.00.” The total salary calculation that was quoted in the letter from the Attorney
             General’s office (dated November 2, 2018), in the amount of $32,814.32, mistakenly included a
             2% merit increase for 2018. However, there was no 2% merit increase for state employees in 2018.
             The explanation below represents the correct breakdown of your compensation as a result of your
             demotion:

             Salary on 04/30/2019 as an ESS3:                                                         $34,680.00
             Salary effective on 05/1/2019, for demotion to ESS2:                                     $32,170.901
             2% Merit Increase for 2019 (effective 07/01/2019):                                         + 643.42
             Current Salary (w/ 2019 merit increase):                                                 $32, 814.32

             The Economic Support Specialist (ESS) 2 role is considered a full-time, non-exempt level position
             with consideration of the Fair Labor Standards Act (FLSA). This position is also an unclassified
             position under the State Personnel Board Rules; therefore, this action may not be appealed.

             If you have any additional questions or concerns, please contact me directly at 404-206-5651.

             Sincerely,

             BJ Adams-Robinson
             Brenetia Adams-Robinson
             Division HR Manager, DFCS-OFI



             1
              In the demotion letter you received, dated 04/11/2019, $32,170.00 was quoted as your new salary. The Department
             has since corrected the salary quoted to include the additional 90 cents and will disperse this additional amount to
             you.




Copy from re:SearchGA
                 Case 1:20-cv-04968-AT-CCB Document 1-1 Filed 12/08/20 Page 145 of 161


             c: Durell Price – OFI Deputy Field Operations Director




                                 COUNTY NAME DEPARTMENT OF FAMILY AND CHILDREN SERVICES
                                               ADDRESS | CITY, GA ZIPCODE

Copy from re:SearchGA
                 Case 1:20-cv-04968-AT-CCB Document 1-1 Filed 12/08/20 Page 146 of 161




                        EXHIBIT “19”




Copy from re:SearchGA
                 Case 1:20-cv-04968-AT-CCB Document 1-1 Filed 12/08/20 Page 147 of 161




             September 30, 2019

             Quinette (Gwenette) Westbrooks



             Dear Ms. Westbrooks:

             This letter confirms your involuntary demotion from Economic Support Specialist (ESS) 3,
             paygrade G, to the position of Economic Support Specialist (ESS) 2, pay grade F, with the Georgia
             Department of Human Services (“Department”) Division of Family and Children Services,
             effective May 1, 2019. This letter also amends the correspondence you received from me
             concerning your demotion, dated 8/9/19, as follows:

             In reference to your email dated June 5, 2019, you asked “I would like to know if you can provide
             me with an explanation as to why the decreased amount the Attorney General sent my attorney
             was $34,680.00 to $32,814.32 and the letter dated April 11, 2019 decreased amount is $34,680.00
             to $32,170.00.” The Department has determined that the total salary calculation quoted in the letter
             from the Attorney General’s office (dated November 2, 2018), in the amount of $32,814.32,
             reflects the correct salary based on your demotion that became effective on 5/1/2019. The summary
             below has been updated, in bold, to reflect the corrections to your salary.

             Salary on 04/30/2019 as an ESS3:                                                    $34,680.00
             Salary effective on 05/1/2019, for demotion to ESS2
              (includes the 7/1/2017 merit increase):                                            $32,814.321
             2% Merit Increase for 2019 (effective 07/01/2019):                                   +   656.29
             Current Salary (w/ 2019 merit increase):                                             $33,470.61

             The difference in any salary owed to you based on the amended calculations above, will be
             included in your paycheck for the next effective pay period. The Economic Support Specialist 2
             (ESS2) role is considered a full-time, non-exempt level position with consideration of the Fair
             Labor Standards Act (FLSA). This position is also an unclassified position under the State
             Personnel Board Rules; therefore, this action may not be appealed.


             1
              In the demotion letter you received, dated 04/11/2019, $32,170.00 was quoted as your new
             salary. The Department has determined that $32,170.00 was not the correct salary, since this
             amount did not account for the 2% merit increase you received on 7/1/2017. $32,814.32 is the
             correct salary calculation, as this amount includes your 7/1/2017 merit increase.




Copy from re:SearchGA
                 Case 1:20-cv-04968-AT-CCB Document 1-1 Filed 12/08/20 Page 148 of 161


             If you have any additional questions or concerns, please contact me directly at 404-206-5651.

             Sincerely,


             BJ Adams-Robinson
             Brenetia Adams-Robinson
             Division HR Manager, DFCS-OFI

             c: Durell Price – OFI Deputy Field Operations Director




                                 COUNTY NAME DEPARTMENT OF FAMILY AND CHILDREN SERVICES
                                               ADDRESS | CITY, GA ZIPCODE

Copy from re:SearchGA
                 Case 1:20-cv-04968-AT-CCB Document 1-1 Filed 12/08/20 Page 149 of 161




                        EXHIBIT “20”




Copy from re:SearchGA
                 Case 1:20-cv-04968-AT-CCB Document 1-1 Filed 12/08/20 Page 150 of 161




Copy from re:SearchGA
                 Case 1:20-cv-04968-AT-CCB Document 1-1 Filed 12/08/20 Page 151 of 161




Copy from re:SearchGA
                 Case 1:20-cv-04968-AT-CCB Document 1-1 Filed 12/08/20 Page 152 of 161




Copy from re:SearchGA
                 Case 1:20-cv-04968-AT-CCB Document 1-1 Filed 12/08/20 Page 153 of 161




Copy from re:SearchGA
                 Case 1:20-cv-04968-AT-CCB Document 1-1 Filed 12/08/20 Page 154 of 161




Copy from re:SearchGA
                 Case 1:20-cv-04968-AT-CCB Document 1-1 Filed 12/08/20 Page 155 of 161




Copy from re:SearchGA
                 Case 1:20-cv-04968-AT-CCB Document 1-1 Filed 12/08/20 Page 156 of 161




Copy from re:SearchGA
                 Case 1:20-cv-04968-AT-CCB Document 1-1 Filed 12/08/20 Page 157 of 161




Copy from re:SearchGA
                 Case 1:20-cv-04968-AT-CCB Document 1-1 Filed 12/08/20 Page 158 of 161




Copy from re:SearchGA
                 Case 1:20-cv-04968-AT-CCB Document 1-1 Filed 12/08/20 Page 159 of 161




Copy from re:SearchGA
                 Case 1:20-cv-04968-AT-CCB Document 1-1 Filed 12/08/20 Page 160 of 161




Copy from re:SearchGA
                 Case 1:20-cv-04968-AT-CCB Document 1-1 Filed 12/08/20 Page 161 of 161




Copy from re:SearchGA
